FORM 6-K/A SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of November, 2016 Brazilian Distribution Company (Translation of Registrant’s Name Into English) Av. Brigadeiro Luiz Antonio, 3142 São Paulo, SP 01402-901 Brazil (Address of Principal Executive Offices) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F) Form 20-F X Form 40-F (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (1)): Yes No X (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (7)): Yes No X (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes No X (FreeTranslation into English from the Original Previously Issued in Portuguese) Companhia Brasileira de Distribuição Individual and Consolidated Interim Financial Information for the Quarter Ended June 30, 2015 and Report on Review of Interim Financial Information Deloitte Touche Tohmatsu Auditores Independentes (Convenience Translation into English from the Original Previously Issued in Portuguese) REPORT ON REVIEW OF INTERIM FINANCIAL INFORMATION To the Shareholders, Directors and Officers of Companhia Brasileira de Distribuição São Paulo - SP Introduction We have reviewed the accompanying individual and consolidated interim financial information of Companhia Brasileira de Distribuição (the “Company”), included in the Interim Financial Information Form (ITR), for the quarter ended June 30, 2015, which comprises the balance sheet as of June 30, 2015 and the related statements of profit or loss and of comprehensive income for the three- and six-month periods then ended, and the statements of changes in equity and of cash flows for the six-month period then ended, including the explanatory notes. Management is responsible for the preparation of the individual and consolidated interim financial information in accordance with technical pronouncement CPC21(R1) and international standard IAS34 - Interim Financial Reporting, issued by the International Accounting Standards Board - IASB, as well as for the presentation of such information in accordance with the standards issued by the Brazilian Securities and Exchange Commission (CVM), applicable to the preparation of Interim Financial Information (ITR). Our responsibility is to express an opinion on this interim financial information based on our review. Scope of review We conducted our review in accordance with Brazilian and international standards on review of interim financial information (NBCTR2410 and ISRE2410 - Review of Interim Financial Information Performed by the Independent Auditor of the Entity, respectively). A review of interim financial information consists of making inquiries, primarily of persons responsible for financial and accounting matters, and applying analytical and other review procedures. A review is substantially less in scope than an audit conducted in accordance with the standards on auditing and, consequently, does not enable us to obtain assurance that we would become aware of all significant matters that might be identified in an audit. Accordingly, we do not express an audit opinion. Conclusion on the interim financial information Based on our review, nothing has come to our attention that causes us to believe that the accompanying individual and consolidated interim financial information included in the ITR referred to above is not prepared, in all material respects, in accordance with CPC21(R1) and IAS34 applicable to the preparation of Interim Financial Information (ITR) and presented in accordance with the standards issued by the CVM. Emphasis of matter On July 28, 2015, we issued an unqualified review report on the Company’s individual and consolidated interim financial information for the quarter ended June 30, 2015, which is being restated. We draw attention to note1.1 to the interim financial information, which describes that this interim financial information was amended and is being restated to reflect the adjustments identified after the completion of the investigation on indirect subsidiary Cnova Comércio Eletrônico S.A. Our conclusion remains unqualified, since the interim financial information were adjusted retrospectively. Other matters Statements of value added We have also reviewed the individual and consolidated interim statements of value added (“DVA”) for the six-month period ended June 30, 2015, prepared under Management’s responsibility, the presentation of which is required by the standards issued by the CVM applicable to the preparation of Interim Financial Information (ITR), and is considered as supplemental information under International Financial Reporting Standards - IFRSs, which do not require the presentation of a DVA. These statements, which were amended and are being restated to reflect the adjustments described in note1.1 to the interim financial information, were subject to the same review procedures described above, and, based on our review, nothing has come to our attention that causes us to believe that they are not prepared, in all material respects, consistently with the interim financial information taken as a whole. The accompanying interim financial information has been translated into English for the convenience of readers outside Brazil. São Paulo, October 27, 2016 DELOITTE TOUCHE TOHMATSU EduardoFrancoTenório Auditores Independentes Engagement Partner © 2016 Deloitte Touche Tohmatsu. All rights reserved. (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Interim Financial Information – June 30, 2015 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Companhia Brasileira de Distribuição Company Information Capital Composition 2 Cash Dividends 3 Individual Interim Financial Information Balance Sheet – Assets 4 Balance Sheet – Liabilities 5 Statement of Income 6 Statement of Comprehensive Income 7 Statement of Cash Flows 8 Statement of Changes in Shareholders’ Equity 1/1/2015 to 6/30/2015 9 1/1/2014 to 6/30/2014 10 Statement of Value Added 11 Consolidated Interim Financial Information Balance Sheet – Assets 12 Balance Sheet – Liabilities 13 Statement of Income 14 Statement of Comprehensive Income 15 Statement of Cash Flows 16 Statement of Changes in Shareholders’ Equity 1/1/2015 to 6/30/2015 17 1/1/2014 to 6/30/2014 18 Statement of Value Added 19 Notes to the Interim Financial Information 20 Other information deemed as relevant by the Company 85 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Interim Financial Information – June 30, 2015 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Number of Shares (thousand) Current Quarter 06/30/2015 Share Capital Common 99,680 Preferred 165,982 Total 265,662 Treasury Shares Common - Preferred 233 Total 233 2 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Interim Financial Information – June 30, 2015 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Company Information / Cash Dividends Event Approval Type Date of Payment Type of Share Class of Share Amount per share (Reais/ share) Annual and Special Shareholders’ Meeting 4/24/2015 Dividend 4/25/2015 Commom - 0.68899 Annual and Special Shareholders’ Meeting 4/24/2015 Dividend 4/25/2015 Preferred - 0.75789 Board of Directors’ Meeting 5/7/2015 Dividend 5/28/2015 Commom - 0.13636 Board of Directors’ Meeting 5/7/2015 Dividend 5/28/2015 Preferred - 0.15000 3 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Interim Financial Information – June 30, 2015 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Individual Interim Financial Information / Balance Sheet - Assets R$ (in millions) Code Description Current Quarter Previous Year 1 Total Assets 21,059,000 23,123,000 1.01 Current Assets 3,928,000 6,118,000 1.01.01 Cash and Cash Equivalents 1,022,000 2,923,000 1.01.03 Accounts Receivable 268,000 380,000 1.01.03.01 Trade Receivables 175,000 305,000 1.01.03.02 Other Receivables 93,000 75,000 1.01.04 Inventories 2,295,000 2,487,000 1.01.06 Recoverable Taxes 132,000 105,000 1.01.07 Prepaid Expenses 89,000 41,000 1.01.08 Other Current Assets 122,000 182,000 1.02 Noncurrent Assets 17,131,000 17,005,000 1.02.01 Long-term Assets 1,610,000 1,373,000 1.02.01.03 Accounts Receivable 74,000 82,000 1.02.01.03.02 Other Receivables 74,000 82,000 1.02.01.06 Deferred Taxes 28,000 56,000 1.02.01.07 Prepaid Expenses 22,000 25,000 1.02.01.08 Receivables from Related Parties 518,000 398,000 1.02.01.09 Other Noncurrent Assets 968,000 812,000 1.02.01.09.04 Recoverable Taxes 501,000 392,000 1.02.01.09.05 Restricted Deposits for Legal Proceedings 467,000 420,000 1.02.02 Investments 8,077,000 8,312,000 1.02.02.01 Investments in Associates and Subsidiaries 8,053,000 8,288,000 1.02.02.01.01 Investments in Associates 4,000 - 1.02.02.01.02 Investments in Subsidiaries 8,049,000 8,288,000 1.02.02.02 Investment properties 24,000 24,000 1.02.03 Property and Equipment, Net 6,230,000 6,125,000 1.02.04 Intangible Assets 1,214,000 1,195,000 4 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Interim Financial Information – June 30, 2015 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Individual Interim Financial Information / Balance Sheet - Liabilities R$ (in millions) Code Description Current Quarter Previous Year 2 Total Liabilities 21,059,000 23,123,000 2.01 Current Liabilities 6,495,000 8,825,000 2.01.01 Payroll and Related Taxes 309,000 335,000 2.01.02 Trade Payables 2,314,000 3,180,000 2.01.03 Taxes and Contributions Payable 131,000 183,000 2.01.04 Borrowings and Financing 1,656,000 2,895,000 2.01.05 Other Liabilities 2,079,000 2,231,000 2.01.05.01 Payables to Related Parties 1,771,000 1,751,000 2.01.05.02 Other 308,000 480,000 2.01.05.02.01 Dividends and Interest on Capital Payable 1,000 194,000 2.01.05.02.04 Utilities 2,000 2,000 2.01.05.02.05 Rent Payable 48,000 52,000 2.01.05.02.06 Advertisement Payable 33,000 39,000 2.01.05.02.07 Pass-through to Third Parties 8,000 8,000 2.01.05.02.08 Financing Related to Acquisition of Assets 62,000 80,000 2.01.05.02.09 Deferred Revenue 34,000 4,000 2.01.05.02.12 Other Accounts Payable 84,000 66,000 2.01.05.02.13 Loyalty Program 36,000 35,000 2.01.06 Provisions 6,000 1,000 2.02 Noncurrent Liabilities 3,861,000 3,821,000 2.02.01 Borrowings and Financing 2,721,000 2,631,000 2.02.02 Other Liabilities 607,000 642,000 2.02.02.02 Other 607,000 642,000 2.02.02.02.03 Taxes Payable in Installments 587,000 617,000 2.02.02.02.05 Financing Related to Acquisition of Assets 4,000 8,000 2.02.02.02.07 Other Accounts Payable 16,000 17,000 2.02.04 Provision for risks 497,000 483,000 2.02.06 Deferred Revenue 36,000 65,000 2.03 Shareholders’ Equity 10,703,000 10,477,000 2.03.01 Share Capital 6,805,000 6,792,000 2.03.02 Capital Reserves 291,000 282,000 2.03.02.04 Options Granted 284,000 275,000 2.03.02.07 Capital Reserve 7,000 7,000 2.03.04 Earnings Reserve 3,398,000 3,402,000 2.03.04.01 Legal Reserve 413,000 413,000 2.03.04.05 Earnings Retention Reserve 258,000 1,747,000 2.03.04.10 Expansion Reserve 2,624,000 1,135,000 2.03.04.12 Transactions with non-controlling interests 103,000 107,000 2.03.05 Retained Earnings/ Accumulated Losses 220,000 - 2.03.07 Cumulative Translation Adjustment (9,000) - 2.03.08 Other Comprehensive Income (2,000) 1,000 5 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Interim Financial Information – June 30, 2015 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Individual Interim Financial Information / Statement of Income R$ (in millions) Code Description Year To Date Current Period 01/04/2015 to 06/30/2015 Year To Date Current Period 01/01/2015 to 06/30/2015 Year To Date Previous Period 01/04/2014 to 06/30/2014 Year To Date Previous Period 01/01/2014 to 06/30/2014 3.01 Net Sales of Goods and/or Services 5,471,000 10,985,000 5,453,000 10,853,000 3.02 Cost of Goods Sold and/or Services Sold (3,955,000) (8,027,000) (3,982,000) (7,955,000) 3.03 Gross Profit 1,516,000 2,958,000 1,471,000 2,898,000 3.04 Operating Income/Expenses (1,253,000) (2,319,000) (1,055,000) (2,110,000) 3.04.01 Selling Expenses (1,000,000) (1,943,000) (896,000) (1,748,000) 3.04.02 General and Administrative Expenses (105,000) (234,000) (121,000) (257,000) 3.04.05 Other Operating Expenses (187,000) (330,000) (147,000) (284,000) 3.04.05.01 Depreciation/Amortization (119,000) (236,000) (106,000) (212,000) 3.04.05.02 Gain (Loss) on Disposal of Fixed Assets (14,000) (14,000) (10,000) (10,000) 3.04.05.03 Other Operating Expenses (54,000) (80,000) (31,000) (62,000) 3.04.06 Share of Profit of Subsidiaries and Associates 39,000 188,000 109,000 179,000 3.05 Profit before Financial Income (Expenses) and Taxes 263,000 639,000 416,000 788,000 3.06 Financial Income (Expenses) (184,000) (352,000) (143,000) (278,000) 3.07 Profit Before Income Tax and Social Contribution 79,000 287,000 273,000 510,000 3.08 Income Tax and Social Contribution (13,000) (29,000) (44,000) (90,000) 3.08.01 Current (1,000) (1,000) (57,000) (101,000) 3.08.02 Deferred (12,000) (28,000) 13,000 11,000 3.09 Net Income from Continued Operations 66,000 258,000 229,000 420,000 3.11 Net Income for the Period 66,000 258,000 229,000 420,000 3.99 Earnings per Share (Reais/Share) 3.99.01 Basic Earnings per Share 3.99.01.01 Common 0.23283 0.91444 0.81237 1.49051 3.99.01.02 Preferred 0.25611 1.00589 0.89361 1.63956 3.99.02 Diluted Earnings per Share 3.99.02.01 Common 0.23338 0.91444 0.81135 1.48948 3.99.02.02 Preferred 0.25583 1.00379 0.89177 1.63594 6 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Interim Financial Information – June 30, 2015 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Individual Interim Financial Information / Statement of Comprehensive Income R$ (in millions) Code Description Year To Date Current Period 01/04/2015 to 06/30/2015 Year To Date Current Period 01/01/2015 to 06/30/2015 Year To Date Previous Period 01/04/2014 to 06/30/2014 Year To Date Previous Period 01/01/2014 to 06/30/2014 4.01 Net income for the Period 66,000 258,000 229,000 420,000 4.02 Other Comprehensive Income (6,000) (12,000) - - 4.02.01 Accumulative Translation Adjustment for the Period (5,000) (11,000) - - 4.02.02 Defined benefit contribution plan (1,000) (1,000) - - 4.03 Total Comprehensive Income for the Period 60,000 246,000 229,000 420,000 7 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Interim Financial Information – June 30, 2015 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Individual Interim Financial Information / Statement of Cash Flows - Indirect Method R$ (in millions) Code Description Year To Date Current Period 01/01/2015 to 06/30/2015 Year To Date Previous Period 01/01/2014 to 06/30/2014 6.01 Net Cash Provided by Operating Activities 218,000 (470,000) 6.01.01 Cash Provided by the Operations 757,000 847,000 6.01.01.01 Net Income for the Period 258,000 420,000 6.01.01.02 Deferred Income and Social Contribution Taxes 28,000 (11,000) 6.01.01.03 Gain on Disposal of Fixed Assets 14,000 10,000 6.01.01.04 Depreciation/Amortization 260,000 231,000 6.01.01.05 Interest and Inflation Adjustments 359,000 330,000 6.01.01.06 Adjustment to Present Value 2,000 - 6.01.01.07 Share of Profit (Loss) of Subsidiaries and Associates (note 13) (188,000) (179,000) 6.01.01.08 Provision for Risks (note 23) (5,000) 24,000 6.01.01.10 Share-based Payment 9,000 24,000 6.01.01.11 Allowance for Doubtful Accounts (note 8) - (3,000) 6.01.01.13 Provision for Obsolescence/Breakage (note 10) (2,000) 7,000 6.01.01.14 Deferred Revenue (note 25) (20,000) (6,000) 6.01.01.16 Other Operating Expenses 42,000 - 6.01.02 Changes in Assets and Liabilities (539,000) (1,317,000) 6.01.02.01 Accounts Receivable 130,000 138,000 6.01.02.02 Inventories 194,000 (61,000) 6.01.02.03 Recoverable Taxes (122,000) 33,000 6.01.02.04 Other Assets 5,000 (62,000) 6.01.02.05 Related Parties (159,000) (294,000) 6.01.02.06 Restricted Deposits for Legal Proceeding (33,000) 4,000 6.01.02.07 Trade Payables (866,000) (715,000) 6.01.02.08 Payroll and Related Taxes (29,000) (63,000) 6.01.02.09 Taxes and Social Contributions Payable (107,000) (208,000) 6.01.02.10 Legal claims (12,000) (14,000) 6.01.02.11 Other Payables 23,000 (105,000) 6.01.02.12 Deferred Revenue 21,000 30,000 6.01.02.13 Received Dividends 416,000 - 6.02 Net Cash Provided by (Used in) Investing Activities (405,000) (203,000) 6.02.02 Acquisition of Property and Equipment (note 15) (344,000) (177,000) 6.02.03 Increase in Intangible Assets (note 16) (71,000) (32,000) 6.02.04 Sales of Property and Equipment 10,000 6,000 6.03 Net Cash Provided by (Used in) Financing Activities (1,714,000) (1,310,000) 6.03.01 Capital Increase/Decrease 13,000 22,000 6.03.02 Borrowings 215,000 330,000 6.03.03 Payments of Borrowings and Financing (note 18) (1,706,000) (1,469,000) 6.03.05 Payment of Dividends (232,000) (186,000) 6.03.08 Transactions with Non-controlling Interest (4,000) (7,000) 6.05 Net Increase (Decrease) in Cash and Cash Equivalents (1,901,000) (1,983,000) 6.05.01 Cash and Cash Equivalents at the Beginning of the Period 2,923,000 2,851,000 6.05.02 Cash and Cash Equivalents at the End of the Period 1,022,000 868,000 8 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Interim Financial Information – June 30, 2015 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Individual Interim Financial Information / Statement of Changes in Shareholders' Equity 01/01/2015 to 06/30/2015 R$ (in millions) Code Description Share Capital Capital Reserves, Options Granted and Treasury Shares Earnings Reserve Retained Earnings /Accumulated Losses Other compreehensive income Shareholders' Equity 5.01 Opening Balance 6,792,000 282,000 3,402,000 - 1,000 10,477,000 5.03 Adjusted Opening Balance 6,792,000 282,000 3,402,000 - 1,000 10,477,000 5.04 Capital Transactions with Shareholders 13,000 9,000 - (38,000) - (16,000) 5.04.01 Capital Increases 13,000 - 13,000 5.04.03 Options Granted - 6,000 - - - 6,000 5.04.06 Dividends - - - (38,000) - (38,000) 5.04.08 Options Granted recognized in subsidiaries - 3,000 - - - 3,000 5.05 Total Comprehensive Income - - - 258,000 (12,000) 246,000 5.05.01 Net Income for the Period - - - 258,000 - 258,000 5.05.02 Other Comprehensive Income - (12,000) (12,000) 5.05.02.04 Cumulative Translation Adjustment - (11,000) (11,000) 5.05.02.06 Defined benefit plan - (1,000) (1,000) 5.06 Internal Changes of Shareholders’ Equity - - (4,000) - - (4,000) 5.06.04 Transactions with Non-controlling Interests - - (4,000) - - (4,000) 5.07 Closing Balance 6,805,000 291,000 3,398,000 220,000 (11,000) 10,703,000 9 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Interim Financial Information – June 30, 2015 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Individual Interim Financial Information / Statement of Changes in Shareholders' Equity 01/01/2014 to 06/30/2014 R$ (in millions) Code Description Share Capital Capital Reserves, Options Granted and Treasury Shares Earnings Reserve Retained Earnings /Accumulated Losses Other compreehensive Income Shareholders' Equity 5.01 Opening Balance 6,764,000 233,000 2,402,000 - - 9,399,000 5.03 Adjusted Opening Balance 6,764,000 233,000 2,402,000 - - 9,399,000 5.04 Capital Transactions with Shareholders 22,000 24,000 - (36,000) - 10,000 5.04.01 Capital Increases 22,000 - 22,000 5.04.03 Options Granted - 24,000 - - - 24,000 5.04.06 Dividends - - - (36,000) - (36,000) 5.05 Total Comprehensive Income - - - 420,000 - 420,000 5.05.01 Net Income for the Period - - - 420,000 - 420,000 5.06 Internal Changes of Shareholders’ Equity - - (3,000) - - (3,000) 5.06.04 Transactions with Non-controlling Interests - - (3,000) - - (3,000) 5.07 Closing Balance 6,786,000 257,000 2,399,000 384,000 - 9,826,000 10 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Interim Financial Information – June 30, 2015 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Individual Interim Financial Information / Statement of Value Added R$ (in millions) Code Description Year To Date Current Period 01/01/2015 to 06/30/2015 Year To Date Previous Period 01/01/2014 to 06/30/2014 7.01 Revenues 11,900,000 11,807,000 7.01.01 Sales of Goods, Products and Services 11,898,000 11,779,000 7.01.02 Other Revenues 2,000 25,000 7.01.04 Allowance for/Reversal of Doubtful Accounts - 3,000 7.02 Products Acquired from Third Parties (9,225,000) (9,186,000) 7.02.01 Costs of Products, Goods and Services Sold (8,155,000) (8,209,000) 7.02.02 Materials, Energy, Outsourced Services and Other (1,070,000) (977,000) 7.03 Gross Value Added 2,675,000 2,621,000 7.04 Retention (260,000) (231,000) 7.04.01 Depreciation and Amortization (260,000) (231,000) 7.05 Net Value Added Produced 2,415,000 2,390,000 7.06 Value Added Received in Transfer 320,000 283,000 7.06.01 Share of Profit of Subsidiaries and Associates 188,000 179,000 7.06.02 Financial Revenue 132,000 104,000 7.07 Total Value Added to Distribute 2,735,000 2,673,000 7.08 Distribution of Value Added 2,735,000 2,673,000 7.08.01 Personnel 1,279,000 1,142,000 7.08.01.01 Direct Compensation 868,000 774,000 7.08.01.02 Benefits 279,000 241,000 7.08.01.03 Government Severance Indemnity Fund for Employees (FGTS) 73,000 72,000 7.08.01.04 Other 59,000 55,000 7.08.02 Taxes, Fees and Contributions 456,000 496,000 7.08.02.01 Federal 290,000 380,000 7.08.02.02 State 108,000 86,000 7.08.02.03 Municipal 58,000 30,000 7.08.03 Value Distributed to Providers of Capital 742,000 615,000 7.08.03.01 Interest 484,000 382,000 7.08.03.02 Rentals 258,000 233,000 7.08.04 Value Distributed to Shareholders 258,000 420,000 7.08.04.02 Dividends 38,000 36,000 7.08.04.03 Retained Earnings/ Accumulated Losses for the Period 220,000 384,000 11 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Interim Financial Information – June 30, 2015 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Consolidated Interim Financial Information /Balance Sheet - Assets R$ (in millions) Code Description Current Quarter Previous Year 1 Total Assets 41,465,000 45,345,000 1.01 Current Assets 19,375,000 24,021,000 1.01.01 Cash and Cash Equivalents 6,811,000 11,149,000 1.01.03 Accounts Receivable 2,939,000 3,434,000 1.01.03.01 Trade Receivables 2,636,000 3,176,000 1.01.03.02 Other Receivables 303,000 258,000 1.01.04 Inventories 8,212,000 8,364,000 1.01.06 Recoverable Taxes 987,000 807,000 1.01.07 Prepaid Expenses 255,000 130,000 1.01.08 Other Current Assets 171,000 137,000 1.02 Noncurrent Assets 22,090,000 21,324,000 1.02.01 Long-term Assets 5,048,000 4,751,000 1.02.01.03 Accounts Receivable 704,000 741,000 1.02.01.03.01 Trade Receivables 78,000 105,000 1.02.01.03.02 Other Receivables 626,000 636,000 1.02.01.04 Inventories - 172,000 1.02.01.06 Deferred Taxes 500,000 491,000 1.02.01.07 Prepaid Expenses 35,000 37,000 1.02.01.08 Receivables from Related Parties 357,000 313,000 1.02.01.09 Other Noncurrent Assets 3,452,000 2,997,000 1.02.01.09.04 Recoverable Taxes 2,507,000 2,140,000 1.02.01.09.05 Restricted Deposits for Legal Proceedings 945,000 857,000 1.02.02 Investments 482,000 426,000 1.02.02.01 Investments in Associates 457,000 401,000 1.02.02.02 Investments Property 25,000 25,000 1.02.03 Property and Equipment, Net 10,023,000 9,699,000 1.02.04 Intangible Assets 6,537,000 6,448,000 12 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Interim Financial Information – June 30, 2015 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Consolidated Interim Financial Information / Balance Sheet - Liabilities R$ (in millions) Code Description Current Quarter Previous Year 2 Total Liabilities 41,465,000 45,345,000 2.01 Current Liabilities 19,312,000 23,981,000 2.01.01 Payroll and Related Taxes 805,000 864,000 2.01.02 Trade Payables 10,291,000 13,393,000 2.01.03 Taxes and Contributions Payable 684,000 867,000 2.01.04 Borrowings and Financing 4,773,000 6,594,000 2.01.05 Other Liabilities 2,751,000 2,262,000 2.01.05.01 Payables to Related Parties 1,286,000 261,000 2.01.05.02 Other 1,465,000 2,001,000 2.01.05.02.01 Dividends and Interest on Capital Payable 1,000 321,000 2.01.05.02.04 Utilities 11,000 10,000 2.01.05.02.05 Rent Payable 92,000 115,000 2.01.05.02.06 Advertisement Payable 78,000 94,000 2.01.05.02.07 Pass-through to Third Parties 283,000 429,000 2.01.05.02.08 Financing Related to Acquisition of Assets 72,000 99,000 2.01.05.02.09 Deferred revenue 309,000 212,000 2.01.05.02.11 Accounts Payable Related to Acquisition of Companies 77,000 73,000 2.01.05.02.12 Other Payables 502,000 610,000 2.01.05.02.13 Loyalty Program 40,000 38,000 2.01.06 Provisions 8,000 1,000 2.02 Noncurrent Liabilities 7,767,000 7,170,000 2.02.01 Borrowings and Financing 3,849,000 3,134,000 2.02.02 Other Liabilities 704,000 725,000 2.02.02.02 Other 704,000 725,000 2.02.02.02.03 Taxes Payable in Installments 587,000 617,000 2.02.02.02.04 Payables Related to Acquisition of Companies 62,000 57,000 2.02.02.02.05 Financing Related to Acquisition of Assets 4,000 8,000 2.02.02.02.06 Pension Plan 11,000 7,000 2.02.02.02.07 Other Payables 40,000 36,000 2.02.03 Deferred Taxes 1,214,000 1,133,000 2.02.04 Provision for risks 1,310,000 1,344,000 2.02.06 Deferred revenue 690,000 834,000 2.03 Consolidated Shareholders’ Equity 14,386,000 14,194,000 2.03.01 Share Capital 6,805,000 6,792,000 2.03.02 Capital Reserves 291,000 282,000 2.03.02.04 Options Granted 284,000 275,000 2.03.02.07 Capital Reserve 7,000 7,000 2.03.04 Earnings Reserve 3,398,000 3,402,000 2.03.04.01 Legal Reserve 413,000 413,000 2.03.04.05 Earnings Retention Reserve 258,000 1,747,000 2.03.04.10 Expansion Reserve 2,624,000 1,135,000 2.03.04.12 Transactions with Non-Controlling interests 103,000 107,000 2.03.05 Retained Earnings/ Accumulated Losses 220,000 - 2.03.07 Cumulative Translation Adjustment (9,000) - 2.03.08 Other Comprehensive Income (2,000) 1,000 2.03.09 Non-controlling Interests 3,683,000 3,717,000 13 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Interim Financial Information – June 30, 2015 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Consolidated Interim Financial Information / Statement of Income R$ (in millions) Code Description Year To Date Current Period 01/04/2015 to 06/30/2015 Year To Date Current Period 01/01/2015 to 06/30/2015 Year To Date Previous Period 01/04/2014 to 06/30/2014 Year To Date Previous Period 01/01/2014 to 06/30/2014 3.01 Net Sales from Goods and/or Services 16,113,000 33,327,000 15,189,000 30,142,000 3.02 Cost of Goods Sold and/or Services Sold (12,248,000) (25,324,000) (11,292,000) (22,558,000) 3.03 Gross Profit 3,865,000 8,003,000 3,897,000 7,584,000 3.04 Operating Income/Expenses (3,458,000) (6,909,000) (3,071,000) (6,000,000) 3.04.01 Selling Expenses (2,770,000) (5,491,000) (2,519,000) (4,903,000) 3.04.02 General and Administrative Expenses (397,000) (858,000) (323,000) (671,000) 3.04.05 Other Operating Expenses (325,000) (622,000) (256,000) (475,000) 3.04.05.01 Depreciation/Amortization (240,000) (469,000) (192,000) (383,000) 3.04.05.02 Income Related to Fixed Assets (38,000) (38,000) (24,000) (24,000) 3.04.05.03 Other Operating Expenses (47,000) (115,000) (40,000) (68,000) 3.04.06 Share of Profit of Subsidiaries and Associates 34,000 62,000 27,000 49,000 3.05 Profit before Financial Income (Expenses) and Taxes 407,000 1,094,000 826,000 1,584,000 3.06 Financial Income (Expenses), Net (417,000) (699,000) (361,000) (700,000) 3.07 Profit Before Income Tax and Social Contribution (10,000) 395,000 465,000 884,000 3.08 Income tax and Social Contribution (4,000) (157,000) (155,000) (310,000) 3.08.01 Current 36,000 (60,000) (126,000) (247,000) 3.08.02 Deferred (40,000) (97,000) (29,000) (63,000) 3.09 Net Income from Continuing Operations (14,000) 238,000 310,000 574,000 3.11 Consolidated Net Income for the Period (14,000) 238,000 310,000 574,000 3.11.01 Attributable to Owners of the Company 66,000 258,000 229,000 420,000 3.11.02 Attributable to Non-controlling Interests (80,000) (20,000) 81,000 154,000 3.99 Earnings per Share - (Reais/Share) 3.99.01 Basic Earnings per Share 3.99.01.01 Common 0.23283 0.91444 0.81237 1.49051 3.99.01.02 Preferred 0.25611 1.00589 0.89361 1.63956 3.99.02 Diluted Earnings per Share 3.99.02.01 Common 0.23338 0.91444 0.81135 1.48948 3.99.02.02 Preferred 0.25583 1.00379 0.89177 1.63594 14 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Interim Financial Information – June 30, 2015 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Consolidated Interim Financial Information / Statement of Comprehensive Income R$ (in millions) Code Description Year To Date Current Period 01/04/2015 to 06/30/2015 Year To Date Current Period 01/01/2015 to 06/30/2015 Year To Date Previous Period 01/04/2014 to 06/30/2014 Year To Date Previous Period 01/01/2014 to 06/30/2014 4.01 Net Income for the Period (14,000) 238,000 310,000 574,000 4.02 Other Comprehensive Income (10,000) (26,000) - - 4.02.01 Cumulative Translation adjustment (8,000) (24,000) - - 4.02.02 Defined Benefit Plan (2,000) (2,000) - - 4.03 Total Comprehensive Income for the Period (24,000) 212,000 310,000 574,000 4.03.01 Attributable to Owners of the Company 60,000 246,000 229,000 420,000 4.03.02 Attributable to Non-Controlling Interests (84,000) (34,000) 81,000 154,000 15 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Interim Financial Information – June 30, 2015 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Consolidated Interim Financial Information / Statement of Cash Flows - Indirect Method R$ (in millions) Code Description Year To Date Current Period 01/01/2015 to 06/30/2015 Year To Date Previous Period 01/01/2014 to 06/30/2014 6.01 Net Cash Provided by Operating Activities (2,457,000) (733,000) 6.01.01 Cash from Operations 1,616,000 2,043,000 6.01.01.01 Net Income for the Period 238,000 573,000 6.01.01.02 Deferred Income Tax and Social Contribution 97,000 63,000 6.01.01.03 Gain on Disposal of Fixed Assets 38,000 24,000 6.01.01.04 Depreciation/Amortization 535,000 433,000 6.01.01.05 Interest and Inflation Adjustments 549,000 588,000 6.01.01.06 Adjustment to Present Value 8,000 - 6.01.01.07 Share of Profit (Loss) of Subsidiaries and Associates (note 13) (62,000) (49,000) 6.01.01.08 Provision for Risks (note 23) 26,000 183,000 6.01.01.10 Share-based Payment 11,000 24,000 6.01.01.11 Allowance for Doubtful Accounts (note 10) 251,000 217,000 6.01.01.13 Provision for Obsolescence/breakage (note 10) (10,000) (2,000) 6.01.01.14 Deferred revenue (note 25) (56,000) (11,000) 6.01.01.15 Other Operating Expenses (9,000) - 6.01.02 Changes in Assets and Liabilities (4,073,000) (2,776,000) 6.01.02.01 Accounts Receivable 344,000 (152,000) 6.01.02.02 Inventories 392,000 (78,000) 6.01.02.03 Recoverable Taxes (432,000) (26,000) 6.01.02.04 Other Assets (188,000) (187,000) 6.01.02.05 Related Parties (177,000) (39,000) 6.01.02.06 Restricted Deposits for Legal Proceeding (60,000) (55,000) 6.01.02.07 Trade Payables (3,236,000) (1,754,000) 6.01.02.08 Payroll and Related Taxes (62,000) 54,000 6.01.02.09 Taxes and Social Contributions Payable (259,000) (307,000) 6.01.02.10 Legal Claims (141,000) (47,000) 6.01.02.11 Other Payables (260,000) (250,000) 6.01.02.12 Deferred revenue 6,000 65,000 6.02 Net Cash Provided by (Used in) Investing Activities (945,000) (550,000) 6.02.02 Acquisition of Property and Equipment (note 15) (755,000) (503,000) 6.02.03 Increase in Intangible Assets (note 16) (231,000) (73,000) 6.02.04 Sales of Property and Equipment 34,000 26,000 6.02.05 Net Cash From Sale of Subsidiary 7,000 - 6.03 Net Cash Provided by Financing Activities (936,000) (1,728,000) 6.03.01 Capital Increase/Decrease 13,000 22,000 6.03.02 Borrowings 3,134,000 2,756,000 6.03.03 Payments of borrowings and financing (note 18) (4,835,000) (4,313,000) 6.03.07 Transactions with non-controlling interests (4,000) (7,000) 6.03.08 Borrowings with Related Parties 1,114,000 - 6.03.09 Payments of Dividends (358,000) (186,000) 6.05 Increase (Decrease) in Cash and Cash Equivalents (4,338,000) (3,011,000) 6.05.01 Cash and Cash Equivalents at the Beginning of the Period 11,149,000 8,367,000 6.05.02 Cash and Cash Equivalents at the End of the Period 6,811,000 5,356,000 16 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Interim Financial Information – June 30, 2015 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Consolidated Interim Financial Information / Statement of Changes in Shareholders' Equity 01/01/2015 to 06/30/2015 R$ (in millions) Code Description Share Capital Capital Reserves, Options Granted and Treasury Shares Earnings Reserves Retained Earnings/ Accumulated Losses Other compreehensive Income Shareholders' Equity Non-Controlling Interest Consolidated Shareholders' Equity 5.01 Opening Balance 6,792,000 282,000 3,402,000 - 1,000 10,477,000 3,717,000 14,194,000 5.03 Adjusted Opening Balance 6,792,000 282,000 3,402,000 - 1,000 10,477,000 3,717,000 14,194,000 5.04 Capital Transactions with Shareholders 13,000 9,000 - (38,000) - (16,000) 2,000 (14,000) 5.04.01 Capital Increases 13,000 - 13,000 - 13,000 5.04.03 Options Granted - 6,000 - - - 6,000 - 6,000 5.04.06 Dividends - - - (38,000) - (38,000) - (38,000) 5.04.08 Capitalization of reserve - 3,000 - - - 3,000 2,000 5,000 5.05 Total Comprehensive Income - - - 258,000 (12,000) 246,000 (34,000) 212,000 5.05.01 Net Income for the Period - - - 258,000 - 258,000 (20,000) 238,000 5.05.02 Other Comprehensive Income - (12,000) (12,000) (14,000) (26,000) 5.05.02.04 Cumulative Translation Adjustment - (11,000) (11,000) (13,000) (24,000) 5.05.02.06 Defined Benefit Plan - (1,000) (1,000) (1,000) (2,000) 5.06 Internal Changes in Shareholders’ Equity - - (4,000) - - (4,000) (2,000) (6,000) 5.06.04 Transactions With Non-controlling interests - - (4,000) - - (4,000) (2,000) (6,000) 5.07 Closing Balance 6,805,000 291,000 3,398,000 220,000 (11,000) 10,703,000 3,683,000 14,386,000 17 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Interim Financial Information – June 30, 2015 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Consolidated Interim Financial Information / Statement of Changes in Shareholders' Equity 01/01/2014 to 06/30/2014 R$ (in millions) Code Description Share Capital Capital Reserves, Options Granted and Treasury Shares Earnings Reserves Retained Earnings/ Accumulated Losses Other compreehensive Income Shareholders' Equity Non-Controlling Interest Consolidated Shareholders' Equity 5.01 Opening Balance 6,764,000 233,000 2,402,000 - - 9,399,000 3,202,000 12,601,000 5.03 Adjusted Opening Balance 6,764,000 233,000 2,402,000 - - 9,399,000 3,202,000 12,601,000 5.04 Capital Transactions with Shareholders 22,000 24,000 - (36,000) - 10,000 - 10,000 5.04.01 Capital Increases 22,000 - 22,000 - 22,000 5.04.03 Options Granted - 24,000 - - - 24,000 - 24,000 5.04.06 Dividends - - - (36,000) - (36,000) - (36,000) 5.05 Total Comprehensive Income - - - 420,000 - 420,000 154,000 574,000 5.05.01 Net Income for the Period - - - 420,000 - 420,000 154,000 574,000 5.06 Internal Changes in Shareholders’ Equity - - (3,000) - - (3,000) (5,000) (8,000) 5.06.04 Transactions With Non-controlling interests - - (3,000) - - (3,000) (5,000) (8,000) 5.07 Closing Balance 6,786,000 257,000 2,399,000 384,000 - 9,826,000 3,351,000 13,177,000 18 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Interim Financial Information – June 30, 2015 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Consolidated Interim Financial Information / Statement of Value Added R$ (in millions) Code Description Year To Date Current Period 01/01/2015 to 06/30/2015 Year To Date Previous Period 01/01/2014 to 06/30/2014 7.01 Revenues 36,818,000 33,221,000 7.01.01 Sales of Goods, Products and Services 37,067,000 33,425,000 7.01.02 Other Revenues 2,000 13,000 7.01.04 Allowance for/Reversal of Doubtful Accounts (251,000) (217,000) 7.02 Products Acquired from Third Parties (28,637,000) (25,851,000) 7.02.01 Costs of Products, Goods and Services Sold (25,334,000) (23,080,000) 7.02.02 Materials, Energy, Outsourced Services and Other (3,303,000) (2,771,000) 7.03 Gross Value Added 8,181,000 7,370,000 7.04 Retention (535,000) (433,000) 7.04.01 Depreciation and Amortization (535,000) (433,000) 7.05 Net Value Added Produced 7,646,000 6,937,000 7.06 Value Added Received in Transfer 512,000 382,000 7.06.01 Share of Profit of Subsidiaries and Associates 62,000 49,000 7.06.02 Financial Income 450,000 333,000 7.07 Total Value Added to Distribute 8,158,000 7,319,000 7.08 Distribution of Value Added 8,158,000 7,319,000 7.08.01 Personnel 3,539,000 3,057,000 7.08.01.01 Direct Compensation 2,567,000 2,202,000 7.08.01.02 Benefits 587,000 525,000 7.08.01.03 Government Severance Indemnity Fund for Employees (FGTS) 225,000 217,000 7.08.01.04 Other 160,000 113,000 7.08.01.04.01 Interest 160,000 113,000 7.08.02 Taxes, Fees and Contributions 2,418,000 1,896,000 7.08.02.01 Federal 1,543,000 1,197,000 7.08.02.02 State 759,000 606,000 7.08.02.03 Municipal 116,000 93,000 7.08.03 Value Distributed to Providers of Capital 1,963,000 1,792,000 7.08.03.01 Interest 1,149,000 1,033,000 7.08.03.02 Rentals 814,000 759,000 7.08.04 Value Distributed to Shareholders 238,000 574,000 7.08.04.02 Dividends 38,000 36,000 7.08.04.03 Retained Earnings/ Accumulated Losses for the Period 220,000 384,000 7.08.04.04 Noncontrolling Interest in Retained Earnings (20,000) 154,000 19 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information June 30, 2015 (In millions of Brazilian reais, unless otherwise stated) 1. Corporate information Companhia Brasileira de Distribuição ("Company" or “CBD”), directly or through its subsidiaries (“Group” or “GPA”) engages in the retail of food, clothing, home appliances, electronics and other products through its chain of hypermarkets, supermarkets, specialized stores and department stores principally under the trade names "Pão de Açúcar, “Minuto Pão de Açúcar”, "Extra Hiper", “Extra Super”, “Minimercado Extra”, “Assai”, “Ponto Frio” and “Casas Bahia", as well as the e-commerce platforms “CasasBahia.com,” “Extra.com”, “Pontofrio.com”, “Barateiro.com”, “Partiuviagens.com” and “Cdiscount.com” and the neighborhood shopping mall brand “Conviva”. Its headquarters are located in the city of São Paulo, State of São Paulo, Brazil. The Company’s shares are listed on the São Paulo Stock Exchange (“BM&FBovespa”) Level 1 of Corporate Governance under the ticker symbol “PCAR4” and on the New York Stock Exchange (ADR level III), under the ticker symbol “CBD”. Subsidiaries that are public companies are Via Varejo S.A (“Via Varejo”) which has its shares listed on BM&FBovespa, under ticker symbols “VVAR11” and “VVAR3” and Cnova N.V (“Cnova Holanda”) which has its shares listed in Nasdaq Global Select Market under ticker symbol “CNV” and in Euronext Paris under ticker symbol “CNV”. The Company is controlled by Wilkes Participações S.A. ("Wilkes"), which is controlled by Casino Guichard Perrachon (“Casino”). Cnova’s Investigation and restatement of interim financial information previously issued. As disclosed to the market on December 18, 2015, by the subsidiary Cnova NV (“Cnova”), an investigation was conducted by law firms has been established on the employee’s practices in inventories of Cnova Comércio Eletrônico S.A. (“Cnova Brasil”), a Cnova NV subsidiary, which is controlled by the Company. During the investigation other issues have been added to investigation related to accounting matters in the accounts of “trade payables” and “other accounts receivable”, which were analyzed, announced to the market January 12, 2016. Subsequently, the scope of investigation was expanded to include an evaluation over the discrepancies related to accounts payables, accounts receivables/products in transit with freight companies, freight provisions and other expenses and improper capitalization of expenses relating to software development. As a result, Cnova identified several erros in the financial statements and, consequently, as it is controlled by the Company and consolidated for the presentation of the financial statements, such effects resulted in the same errors in the previously issued financial statements of the Company. There is no income tax impact over the adjustments, once the Company evaluated and concluded that the deferred income tax would not be recoverable. 20 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information June 30, 2015 (In millions of Brazilian reais, unless otherwise stated) 1. Corporate information – continued. Cnova’s Investigation and restatement of interim financial information previously issued - continued. The adjustments identified on Cnova were substantially related to: a) Identification of discrepancies and/or returned products sold at discount, requiring additional provision for loss in damaged goods; b) Identification of improper transactions and accounts reconciliations mismatches related to trade accounts payable , accounts receivables, pending orders , ICMS, freight payable and others. c) Identification of overstated amount in net sales not reversed when the merchandise originally ordered was returned by costumer; d) Improper capitalization of expenses in the internal development of software; e) Change of the accounting practice of allocation of warehouse and shipping costs to the inventory, which are no longer capitalized. Below the breakdown of the investigation adjustments per period: June 30, 2015 – amounts impacting net income (loss): Accounts Trade payables Write off accounts receivable carriers Fixed assets and intangibles adjust Trade accounts receivables and outstanding orders adjust ICMS, freight, provision and others adjust Net adjust Net sales of goods and services - (45) - 29 (1) Cost of goods sold and services sold 14 33 - - (3) 44 Gross profit 14 - 29 27 Operating income (expenses) Selling expenses - 8 (8) (7) 1 General and administrative expenses - - (3) - - Depreciation and amortization - - 2 - - 2 Profit before financial income (expenses) 14 22 20 Financial income (expenses) - (4) Profit before income tax and social contribution 14 22 16 Income tax and social contribution - Net income (loss) 14 22 16 June 30, 2014 – amounts impacting net income (loss): Accounts Trade payables Write off accounts receivable carriers Fixed assets and intangibles adjust Trade accounts receivables and outstanding orders adjust ICMS, freight, provision and others adjust Net adjust Net sales of goods and services - (35) - (35) - Cost of goods sold and services sold (35) 14 (2) - (9) Gross profit Operating income (expenses) Selling expenses - (5) (7) (7) - General and administrative expenses - - (2) - - Depreciation and amortization - Profit before financial income (expenses) Financial income (expenses) - Profit before income tax and social contribution Income tax and social contribution - Net income (loss) 21 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information June 30, 2015 (In millions of Brazilian reais, unless otherwise stated) 1. Corporate information – continued. Cnova’s Investigation and restatement of interim financial information previously issued - continued Parent company : June 30, 2015 : Assets Presented as of 6.30.2015 Total adjust Restated as of 6.30.2015 Investiments 8,149 (96) 8,053 Total assets 21,155 (96) 21,059 Liabilities Presented as of 6.30.2015 Total adjust Restated as of 6.30.2015 Shareholders´ equity 10,799 (96) 10,703 Total liabilitites and shareholders´ equity (96) Presented as of 6.30.2015 Total adjust Restated as of 6.30.2015 Share of profit of subsidiaries and associates 182 6 188 Net income (loss) 252 6 258 December 31, 2014 and June 30, 2014: Assets Presented as of 12.31.2014 Total adjust Restated as of 12.31.2014 Investiments 8,391 (103) 8,288 Total assets 23,226 (103) 23,123 Liabilities Presented as of 12.31.2014 Total adjust Restated as of 12.31.2014 Shareholders´ equity 10,580 (103) 10,477 Total liabilitites and shareholders´ equity 23,226 (103) 23,123 Presented as of 6.30.2014 Total adjust Restated as of 6.30.2014 Share of profit of subsidiaries and associates 267 (88) 179 Net income (loss) 508 (88) 420 22 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information June 30, 2015 (In millions of Brazilian reais, unless otherwise stated) 1. Corporate information – continued. Cnova’s Investigation and restatement of interim financial information previously issued - continued Consolidated: June 30, 2015: Accounts Presented as of 6.30.2015 Total Investigation adjust Restated as of 6.30.2015 Assets Current assets Accounts receivables (26) Others accounts receivables (40) Inventories (38) Recoverable taxes (4) Other receivables 1 Total current assets (107) Recoverable taxes - Deferred income tax and social contribution - Property and equipment - Intangible assets (65) Noncurrent assets (65) Total assets (172) Liabilities Current liabilities Trade payables 60 Deferred revenue (2) Others accounts payables 41 Current liabilities 99 Profit reserve (102) Controlling shareholders´ equity (96) Noncontrolling shareholders´ equity (175) Total shareholders´ equity (271) Liabilities and shareholders´ equity (172) 23 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information June 30, 2015 (In millions of Brazilian reais, unless otherwise stated) 1. Corporate information – continued. Cnova’s Investigation and restatement of interim financial information previously issued - continued Consolidated: December 31, 2014: Accounts Presented as of 12.31.2014 Total Investigation adjust IAS 2 – Changes of accounting practice Restated as of 12.31.2014 Assets Current assets Accounts receivables (34) - Others accounts receivables (37) - Inventories (28) (12) Recoverable taxes (1) - Total current assets (100) (12) Intangible assets (47) - Noncurrent assets (43) - Total assets (143) (12) Liabilities Current liabilities Trade payables 71 - Deferred revenue (2) - Others accounts payables 63 - Current liabilities 133 - Profit reserve (91) (12) Controlling shareholders´ equity (91) (12) Noncontrolling shareholders´ equity (185) - Total shareholders´ equity (276) (12) Liabilities and shareholders´ equity (143) (12) 24 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information June 30, 2015 (In millions of Brazilian reais, unless otherwise stated) 1. Corporate information – continued. Cnova’s Investigation and restatement of interim financial information previously issued - continued Consolidated: June 30, 2015: Presented as of 6.30.2015 Total Investigation adjust Restated as of 6.30.2015 Net sales of goods and services (17) Cost of goods sold and services sold 44 Gross profit 27 Operating income (expenses) Selling expenses (6) General and administrative expenses (3) Depreciation and amortization 2 Profit before financial income (expenses) 20 Financial income (expenses) (4) Profit before income tax and social contribution 16 Income tax and social contribution - Net income (loss) 16 Atributtable to: Controlling shareholders 6 Noncontrolling shareholders 10 Earnings per share Common Preferred Statement of Value Added: Total adjust 6.30.2015 Revenue (20) Products acquired from third parties 34 Gross value added 14 Retention 2 Financial revenue (2) Total value added to distribute 14 Statement of Cash Flows: Presented as of 6.30.2015 Total adjust Restated as of 6.30.2015 Net cash provided by operating activities (2,459) 2 (2,457) Net cash provided by investing activities (945) - (945) 25 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information June 30, 2015 (In millions of Brazilian reais, unless otherwise stated) 1. Corporate information – continued. Cnova’s Investigation and restatement of interim financial information previously issued - continued June 30, 2014: Presented as of 6.30.2014 Total Investigation adjust Restated as of 6.30.2014 Net sales of goods and services (70) Cost of goods sold and services sold (32) Gross profit (102) Operating income (expenses) Selling expenses (19) General and administrative expenses (2) Depreciation and amortization - Profit before financial income (expenses) (123) Financial income (expenses) - Profit before income tax and social contribution (123) Net income (loss) (123) Atributtable to: Controlling shareholders (88) Noncontrolling shareholders (35) Earnings per share Common 2.78951 1.49142 Preferred 3.06846 1.64056 The announced balances column includes Malls reclassifications (see note 1.2). Statement of Value Added: Total adjust Revenue (83) Products acquired from third parties (51) Gross value added (134) Total value added to distribute (134) Statement of Cash Flows Presented as of 6.30.2014 Total adjust Restated as of 6.30.2014 Net cash provided by operating activities (722) (11) (733) Net cash provided by investing activities (561) 11 (550) 26 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information June 30, 2015 (In millions of Brazilian reais, unless otherwise stated) 1. Corporate information – continued. Reclassification of Malls revenue The Company has reclassified certain amounts in the statements of income and value added for the six-month period ended June 30, 2014, presented for comparison purposes, to conform them to the reporting criteria adopted in the current period. The following reclassifications were made: Parent Company Consolidated Balances at 06.30.2014 Presented balance Malls galleries – cost Reclassified balance Presented balance Malls galleries – cost Reclassified balance Cost of sales and/or services (7,938) (17) (7,955) (22,503) (23) (22,526) Gross profit 2,915 (17) 2,898 7,709 (23) 7,686 Operating income (expenses) (2,039) 17 (2,022) (6,002) 23 (5,979) Selling expenses (1,765) 17 (1,748) (4,907) 23 (4,884) Statement of income: Costs with commercial galleries rental, which were previously recorded as recovery of selling expenses, were reclassified to "cost of goods sold and/or services sold" respectively due to an increase in the share of this activity in the Multivarejo segment and considering that the revenues of this activity ir recorded as “sales from services”, better presenting this activity in the Group’s financial statements. The Company’s management considers an appropriate procedure to adopt the current classification in order to allow comparability and a final classification of these costs. Statement of value added: According to the changes mentioned above, the line items that were changed in the statement of value added refer to cost of goods sold and materials, energy, outsourced services and others in the amounts of R$17 and R$23, parent company and consolidated, respectively. Performance Commitment Agreement The Company, its subsidiary Via Varejo S.A (“Via Varejo”) and Casa Bahia Comercial Ltda. (“CB”), jointly “Compromisers”, and the Brazilian Antitrust Agency ("CADE") entered into a Performance Commitment Agreement ("PCA") to approve the Partnership Agreement signed between CBD and CB on December 4, 2009 and amended on July 1, 2010. As the main purpose of PCA, Via Varejo had the major obligation of selling 74 stores located in 54 municipalities distributed in six states and the Federal District. From the 74 stores, 32 were not sold. Therefore, in accordance with the PCA, these stores had its activities ceased between May and June, 2014, with the payment of R$12 penalty. According to CADE´s authorization, after 6 months closed, 16 stores were reopened in November 2014, in accordance with the PCA. In relation to 42 stores remaining, they were all sold between October 2013 and January 2014, through direct sales toother companies and open auctions. Such sales were duly approved by CADE. From these 42 stores, 2 were returned in first quarter of 2015, and its activities ceased in May 2015, with penalty of R$1. The final step of the PCA is the transfer of the 40 stores sold to the acquirers, through transfer or signing of new lease agreements with the buildings´ owners. In the first quarter of 2015, it was concluded the transfer of 10 stores sold to an acquirer, generating a gain of R$8 in the income statement of 2015. 27 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information June 30, 2015 (In millions of Brazilian reais, unless otherwise stated) 1. Corporate information – continued. Performance Commitment Agreement – continued. On June 30, 2016 the transfer of other stores was in process of negotiation. Therefore, considering the negotiation failure between some acquirers and building owners for the signing of the new leasing agreements, some stores will go through new auction, and other shall have its activities ceased, accordance to CADE´s decision. Based on this fact, the Company accrued additional penalty of R$4. This process has been monitored by CADE, which has been monitoring the fulfillment of the obligation taken in the PCA, having the Company subject to present the information required. 2. Basis of preparation The individual and consolidated interim financial information (“Interim Financial Information”) has been prepared in accordance with IAS 34 - Interim Financial Reporting issued by the International Accounting Standard Board (“IASB”) and CPC 21(R1) - Interim Financial Reporting issued by Comitê de Pronunciamentos Contábeis (“CPC”) and presented consistently with the standards approved and issued by the Brazilian Securities and Exchange Commission (“CVM”) applicable to the preparation of interim financial information – ITR. The individual and consolidated interim financial information is being presented in millions of Brazilian Reais (“R$”), which is the reporting currency of the Company. The funciotional currency of Company is the Real and subsidiaries located abroad is the local currency. Significant accounting policies adopted in the preparation of the individual and consolidated interim financial information are consistent with those adopted and disclosed in note 2 to the annual financial statements for the year ended December 31, 2014 dated February 12, 2015 and, therefore, should be read in conjunction with those annual financial statements. The original presented interim financial information for the six-month period ended June 30, 2015 was approved by the Board of Directors on July 28, 2015. This restated interim financial information for the six-month period ended June 30, 2015 was approved by the Board of Directors on October 27, 2016 and includes the effects of financial information adjustments disclosed as per note 1.1. 28 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information June 30, 2015 (In millions of Brazilian reais, unless otherwise stated) 3. Basis of consolidation The information on the basis of consolidation did not have significant modification and was presented in the annual financial statements for 2014, in note 3. Interest in subsidiaries and associates: Direct and indirect equity interests - % 6.30.2015 12.31.2014 Companies Company Indirect interest Company Indirect interest Subsidiaries Novasoc Comercial Ltda. (“Novasoc”) 10.00 - 10.00 - Sé Supermercado Ltda. (“Sé”) 100.00 - 100.00 - Sendas Distribuidora S.A. (“Sendas) 100.00 - 100.00 - Bellamar Empreend. e Participações Ltda. (“Bellamar”) 100.00 - 100.00 - GPA Malls & Properties Gestão de Ativos e Serviços Imobiliários Ltda. (“GPA M&P”) 100.00 - 100.00 - CBD Holland B.V. (“CBD Holland”) 100.00 - 100.00 - CBD Panamá Trading Corp. (“CBD Panamá”) - 100.00 - 100.00 Barcelona Comércio Varejista e Atacadista S.A. (“Barcelona”) 68.86 31.14 68.86 31.14 Xantocarpa Participações Ltda. (“Xantocarpa”) - 100.00 - 100.00 GPA 2 Empreed. e Participações Ltda. (“GPA 2”) 99.99 0.01 99.99 0.01 GPA Logística e Transporte Ltda. (“GPA Logística”) 100.00 - 100.00 - Posto Ciara Ltda. (“Posto Ciara”) 100.00 - 100.00 - Auto Posto Império Ltda. (“Posto Império”) 100.00 - 100.00 - Auto Posto Duque Salim Maluf Ltda. (“Posto Duque Salim Maluf”) 100.00 - 100.00 - Auto Posto Duque Santo André Ltda. (“Ponto Duque Santo André”) 100.00 - 100.00 - Auto Posto Duque Lapa Ltda. (“Posto Duque Lapa”) 100.00 - 100.00 - Nova Pontocom Comércio Eletrônico S.A (“Nova Holding”) (*) 52.34 19.05 52.34 19.05 Luxco – Marneylectro S.A.R.L (antiga Jaipur Financial Markets S.A.R.L) (“Luxco”) 2.65 68.88 2.65 68.88 Dutchco - Marneylectro B.V (antiga Jaipur Financial Markets B.V) (“Dutchco) - 71.53 - 71.53 Cnova N.V (“Cnova Holanda”) - 35.73 - 35.73 CNova Comércio Eletrônico S/A (”CNova Comércio Eletrônico”) - 35.73 - 35.73 E-Hub Consult. Particip. e Com. S.A. (“E – Hub”) - 35.73 - 35.73 Nova Experiência PontoCom S.A (“Nova Experiência”) - 35.73 - 35.73 Cdiscount S.A (“CDiscount”) - 35.73 - 35.73 Cnova Finança B.V (“Cnova Finança”) - 35.73 - 35.73 Financière MSR S.A.S (“Financière”) - 35.67 - 35.67 E-Trend SAS France (“E-Trend”) - 35.67 - 35.67 Cdiscount AS France (CDiscount AS”) - 35.52 - 35.52 Cdiscount Afrique S.A.S (“CDiscount Afrique”) - 35.67 - 35.67 CD Africa SAS (“CD Africa”) - 30.32 - 30.32 Cdiscount International BV The Netherlands (“Cdiscount Internacional”) - 35.67 - 35.67 C-Distribution Asia Pte. Ltd. Singapore (“C-Distribution Asia”) - 21.40 - 21.40 CLatam AS Uruguay (“CLatam”) - 24.97 - 24.97 Cdiscount Colombia S.A.S (“CDiscount Colombia”) - 18.20 - 18.20 C Distribution Thailand Ltd. (“C Distribution Thailand”) - 14.98 - 14.98 E-Cavi Ltd Hong Kong (“E-Cavi”) - 17.12 - 17.12 Cdiscount Vietnam Co Ltd. (“CDiscount Vietnam”) - 17.12 - 17.12 Cnova France SAS (“CNova France”) - 35.73 - 35.73 Cdiscount Côte d'Ivoire SAS Ivory Coast (“CDiscount Côte”) (**) - 30.32 - - Cdiscount Sénégal SAS (“CDiscount Sénégal”) (**) - 30.32 - - Cdiscount Panama S.A. (CDiscount Panama”) (**) - 24.97 - - Cdiscount Cameroun SAS (“CDiscount Cameroun”) (**) - 30.32 - - Ecdiscoc Comercializadora S.A.(Cdiscount Ecuador) (“Ecdiscoc Comercializadora”) (**) - 24.96 - - Cdiscount Uruguay S.A. (“CDiscount Uruguay”) (**) - 24.97 - - Monconerdeco.com (Cdiscount Moncorner Deco) (“Monconerdeco.com”) (**) - 26.92 - - Cdiscount Moncorner (“CDiscount Moncorner”) (**) - 35.52 - - 3W SAS (“3W”) (**) - 35.52 - - 3W Santé SAS (“3W Santé”) (**) - 32.86 - - (*) Excluding treasury shares (**) Companies consolidated into subsidiary Cdiscount, with no effects on the financial statements. 29 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information June 30, 2015 (In millions of Brazilian reais, unless otherwise stated) 3 . Basis of consolidation – Continued Interest in subsidiaries and associates – Continued Direct and indirect equity interests - % 6.30.2015 12.31.2014 Companies Company Indirect interest Company Indirect interest Subsidiaries Via Varejo S.A. (“Via Varejo”) - - Indústria de Móveis Bartira Ltda. (“Bartira”) - 43.35 - 43.35 VVLOG Logistica Ltda. (PontoCred Negócio de Varejo Ltda.) (“VVLOG Logística”) - 43.35 - 43.35 Globex Adm e Serviços Ltda. (“Globex Adm”) - 43.35 - 43.35 Lake Niassa Empreend. e Participações Ltda. (“Lake Niassa”) - 43.35 - 43.35 Globex Adm. Consórcio Ltda. (“Globex Adm. Consórcio”) - 43.35 - 43.35 Associates Financeira Itaú CBD S/A Crédito, Financiamento e Investimento - 41.93 - 41.93 Banco Investcred Unibanco S.A. (“BINV”) - 21.67 - 21.67 FIC Promotora de Vendas Ltda. - 41.93 - 41.93 In the individual interim financial information, equity interests are calculated considering the percentage held by GPA or its subsidiaries. In the consolidated Interim financial information, the Company fully consolidates all its subsidiaries, keeping noncontrolling interests in a specific line item in shareholders’ equity. Associates – BINV and FIC Investments are accounted under the equity method because these associates are entities over which the Company exercises significant influence, but not control, since (a) it is a party to the shareholders’ agreement, appointing certain officers and having veto rights in certain relevant decisions; and (b) the power over the operating and financial decisions of BINV and FIC is held by Banco Itaú Unibanco S.A (“Itaú Unibanco”). FIC’s summarized interim financial information is as follows: FIC Current assets 3,815 Noncurrent assets 42 35 Total assets 3,850 Current liabilities 2,963 Noncurrent liabilities 13 15 Shareholders’ equity 872 Total liabilities and shareholders’ equity 3,850 Statement of income: 6.30.2014 Revenues 499 Operating income 179 Net income for the period 100 For the purposes of measurement of the investment in this associate, the special goodwill reserve recorded by FIC should be deducted from its shareholders’ equity, since it is Itaú Unibanco’s (controlling shareholder) exclusive right. 30 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information June 30, 2015 (In millions of Brazilian reais, unless otherwise stated) 4. Significant accounting policies Except for the item mentioned below, the significant accounting policies adopted by the Company in the preparation of the individual and consolidated interim financial information are consistent with those adopted and disclosed in Note 4 to the financial statements for the year ended December 31, 2014 dated February 12, 2015 and therefore should be read in conjunction with those annual financial statements. Present value adjustment of assets and liabilities Until 2014, Company recorded the adjustment to presente value (“PVA”) over the credit card receivables without interest, even considering that receivables were not long term (in average due in 4 months) and the impacts not significant on the short term. The reversal of the adjustment recorded was made in the net sales, once the financing to clients is part of the Company´s business. In 2015, the accounting practice of recording PVA over the short-term credit card receivables was discontinued, because of its immateriality on quarterly and annual financial statements, high cost to control and consequent irrelevance for understanding Company’s operation.Theses balances on December 31, 2014, were R$6. The long term assets and liabilities continue to be adjusted, considering the contractual cash flows andrespective interest rate, implicit or explicit. 5. Adoption of new standards, amendments to and interpretations of existing standards issued by the IASB and CPC and standards issued but not yet effective The adoption of new standards, amendments to and interpretations of existing standards issued by the IASB and CPC and standards issued but not yet effective are consistent with those adopted and disclosed in note 5 to the financial statements for the year ended December 31, 2014 disclosed on February 12, 2015, there are no significant effect to the Company. Except for standards “IFRS 15 – Revenue from contracts with customers” and “IFRS 16 – Leases” which impacts are under analisys by Company. In relation to IFRS 16 there are expected relevant impacts in the financial statements. 6. Significant accounting judgments, estimates and assumptions Judgments, estimates and assumptions The preparation of the Company’s individual and consolidated interim financial information requires Management to make judgments, estimates and assumptions that affect the reported amounts of revenues, expenses, assets and liabilities, and the disclosure of contingent liabilities at the end of the reporting period; however, uncertainties about these assumptions and estimates may result in outcomes that require adjustments to the carrying amount of the affected asset or liability in future periods. The significant assumptions and estimates for interim financial information for the six-month period ended June 30, 2015 were the same as those adopted in the individual and consolidated financial statements for the year ended December 31, 2014 dated February 12, 2015 and therefore should be read in conjunction with those annual financial statements, except for the impairment test, as described in notes 15 and 16. 7. Cash and cash equivalents 31 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information June 30, 2015 (In millions of Brazilian reais, unless otherwise stated) The detailed information on cash and cash equivalents was presented in the annual financial statements for 2014, in note 7. Parent Company Consolidated Rate 6.30.2015 12.31.2014 6.30.2015 12.31.2014 Cash and banks - Brazil 47 131 384 Cash and banks - Abroad (*) - - 65 368 Financial investments – Brazil (**) 2,792 9,761 Financial investments - Abroad 1% p.y.(*) - - 636 2,923 11,149 (*) From the total cash and banks of R$ 65, R$ 22, is deposited in the Panama in United States dollars, the other part and financial investments – abroad, that are in euros, are due to companies that form part of e-commerce segment, located abroad. (**) F inancial investments as at June 30, 2015 refer basically to repurchase agreements, yielding a weighted average rate equivalent to 101.21% of the Interbank Deposit Certificate (“CDI”) and redeemable in terms of less than 90 days as of investment date. 8. Trade receivables The detailed information on trade receivables was presented in the annual financial statements for 2014, in note 8. Parent Company Consolidated Restated Restated Credit card companies (note 8.1) 28 57 191 Sales vouchers 42 75 169 Consumer finance - CDCI (note 8.2) - - 2,268 Trade receivable from cash and carry customers - - 316 Private label credit card 17 20 17 20 Receivables from related parties (note 12.2) 82 115 59 28 Estimated loss on doubtful accounts (note 8.3) - - (344) Receivables from suppliers 5 36 256 Extended warranty - - 237 Other trade receivables from customers 1 2 19 35 Current 305 3,176 Consumer finance – CDCI (note 8.2) - - 87 115 Estimated losses on doubtful accounts (note 8.3) - - (10) Noncurrent - - 78 105 305 3,281 Credit card companies The Company and its subsidiaries sell credit card receivables to banks or credit card companies in order to strengthen their working capital, without right of subrogation or related obligation. 8. Trade receivables – Continued 32 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information June 30, 2015 (In millions of Brazilian reais, unless otherwise stated) Consumer finance– CDCI – Via Varejo Refers to direct consumer credit through an intervening party (CDCI), which can be paid in up to 24 installments, however, the most frequent term is less than 12 months. Via Varejo maintains agreements with financial institutions where it is designated as the intervening party of these operations (see note 18). Estimated losses on doubtful accounts Parent Company Consolidated Restated Restated At the beginning of the period - (3) (239) Loss/reversal in the period - 3 (217) Write-off of receivables - - 214 Exchange rate changes - - - At the end of the period - - (242) Current - - (233) Noncurrent - - (9) Below is the aging list of consolidated gross receivables, by maturity period: Past-due receivables – Consolidated Total Falling due <30 days 30-60 days 61-90 days >90 days 6.30.2015 - restated 93 12.31.2014 - restated 3,635 3,199 141 60 39 196 33 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information June 30, 2015 (In millions of Brazilian reais, unless otherwise stated) 9. Other receivables The detailed information on other receivables was presented in the annual financial statements for 2014, in note 9. Parent Company Consolidated 6.30.2015 12.31.2014 6.30.2015 12.31.2014 Restated Restated Receivables from sale of fixed assets 15 11 35 45 Supplier receivables - - 25 30 Advances to suppliers - - 12 11 Rental advances 12 14 12 14 Receivables from Audax 7 7 13 13 Amounts to be reimbursed 33 29 108 Rental receivable 46 38 64 51 Receivable from Paes Mendonça - - 532 Receivable from sale of companies 52 54 52 54 Other 2 4 55 36 157 894 Current 93 75 258 Noncurrent 74 82 636 Inventories The detailed information on inventories was presented in the annual financial statements for 2014, in note 10. Parent Company Consolidated Restated Restated Stores 1,510 4,089 Distribution centers 987 4,366 Real estate inventories under construction - - 172 Estimed losses on obsolescence and breakage (note 10.1) (10) (91) 2,487 8,536 Current 2,487 8,364 Noncurrent - - - 172 10.1.Estimated losses on obsolescence and breakage Parent Company Consolidated 6.30.2015 6.30.2014 6.30.2015 6.30.2014 Restated At the beginning of the period (13) (52) Additions (2) (12) Write-offs / reversals 5 9 40 14 At the end of the period (6) (50) The noncurrent inventories amount was reclassified to current considering the delivering date of real state projects(Thera Faria Lima Pinheiros, Figue, Classic and Carpe Diem. 34 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information June 30, 2015 (In millions of Brazilian reais, unless otherwise stated) Recoverable taxes The detailed information on recoverable taxes was presented in the annual financial statements for 2014, in note 11. Parent Company Consolidated Restated Restated Current State value-added tax on sales and services – ICMS (note 11.1) 79 90 590 Social Integration Program/ Tax for Social Security Financing-PIS/COFINS 6 9 68 54 Income Tax on Financial investments 14 3 32 20 Income Tax and Social Contribution 9 3 44 12 Social Security Contribution - INSS 24 - 45 - Value-Added Tax - France - - 85 Others - - 87 46 Total current 105 807 Noncurrent ICMS (note 11.1) 319 1,685 PIS/COFINS - - 308 INSS 86 73 147 Total noncurrent 392 2,140 Total 497 2,947 11.1.ICMS is expected to be realized as follows: In Parent Company Consolidated Restated Up to one year 79 590 2017 73 849 2018 69 578 2019 69 384 2020 56 60 2021 85 90 After 2022 63 68 Company’s management reviewed the expected future realization of ICMS using the same premises as of December 31, 2014 including changes occurred in the six-month period ended June 30, 2015. There were no events os circumstances in six-month period ended June 30, 2015 incating the need for modifying the expected future realization of ICMS balances. 35 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information June 30, 2015 (In millions of Brazilian reais, unless otherwise stated) Related parties 12.1.Management and Support Comitees compensation The expenses related to management compensation (officers appointed pursuant to the Bylaws including members of the Board of Directors and the related support comittees) recorded in the Company’s statement of income for the periods ended June 30, were as follows: Base salary Variable compensation Stock option plan Total 2015 2014 2015 2014 2015 2014 2015 2014 Board of directors (*) 2 2 - 2 2 Executive officers 13 30 12 10 2 2 27 42 15 32 12 10 2 2 29 44 (*) The compensation of the Board of Directors advisory committees (Human Resources and Compensation, Audit, Finance, Sustainable Development and Corporate Governance) is included in this line. 36 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information June 30, 2015 (In millions of Brazilian reais, unless otherwise stated) Related parties – Continued 12.2.Balances and transactions with related parties. The detailed information on related parties was presented in the annual financial statements for 2014, in note 12. Parent company Balances Transactions Trade receivables Other assets Trade payables Other liabilities Sales Purchases Revenues (expenses) Controlling shareholders Casino - 1 2 29 19 - (12) Wilkes Participações - (1) Euris Societé par Actions Simplifiée - 2 1 - Subsidiaries Novasoc Comercial - 2 - - 114 - 2 1 3 Sé Supermecados 41 52 - - 2 3 1,417 105 4 1 11 3 Sendas Distribuidora 40 60 182 22 39 - - 168 133 54 21 Barcelona 1 2 56 17 3 9 - Via Varejo - 1 2 299 - (33) VVLOG Logística - 1 1 - (1) Nova Pontocom - - 123 - - - 2 - 17 17 Xantocarpa - - 5 1 - 1 - GPA M&P - - 3 1 - GPA Logistica - - 23 23 15 20 - Posto Duque - Salim Maluf - - 5 4 - Posto GPA - Santo André - - 1 1 - Posto GPA - Império - - 4 3 - Posto Duque - Lapa - - 1 1 - Posto GPA - Ciara - - 2 2 - Others - 1 1 - - - 4 1 - Subtotal 82 115 358 44 76 1,740 387 136 (3) 37 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information June 30, 2015 (In millions of Brazilian reais, unless otherwise stated) Related parties – Continued 12.2.Balances and transactions with related parties - Continued Parent company Balances Transactions Trade receivables Other assets Trade payables Other liabilities Sales Purchases Revenues (expenses) Associates FIC - - 12 - 5 7 - 11 - - 20 14 Other related parties Management of Nova Pontocom - - 35 39 - 2 2 Instituto Grupo Pão de Açúcar - (3) Greenyellow do Brasil Energia e Serviços Ltda - Others - - 3 1 - Subtotal - - 50 40 5 7 - 11 - 14 13 Total 82 115 398 49 83 1,751 387 136 10 38 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information June 30, 2015 (In millions of Brazilian reais, unless otherwise stated) Related parties – C ontinued 12.2.Balances and transactions with related parties – Continued Consolidated Balances Transactions Trade receivables Other assets Trade payables Other liabilities Revenues (expenses) Controlling shareholder Casino 23 - - - 90 2 81 104 (12) Wilkes Participações - (1) Euris Societé par Actions Simplifiée - 1 1 - - Casino subsidiaries (note 12.3) Casino France - Cash Pool - 50 - - Casino Finance International S.A. (Polca borrowings) (i) - 12 - C´est chez vous Societé en Nom Collectif 3 - - - 18 26 - 26 - EMC Distribution Societé par Actions Simplifiée - 34 - - 15 - Almacenes Exito S.A. (Exito) 2 28 - - 46 - - 4 - Easydis Societé par Actions Simplifiée - 48 55 - - - Big C Supercenter S.A. 2 - - 2 17 - Others 29 - - - 2 - 10 9 71 - Associates FIC - - 25 8 6 9 - 14 12 9 Other related parties Casas Bahia Comercial Ltda - - 263 - - - 26 (125) Management Nova Pontocom - - 35 38 - 2 2 Instituto Grupo Pão de Açúcar - (3) Viaw Consultoria Ltda - (2) Others - - 3 4 - Total 59 28 313 92 261 (132) 39 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information June 30, 2015 (In millions of Brazilian reais, unless otherwise stated) Related parties – Continued 12.3.Balances with Casino Group companies: (i) Polca: Casino Group entity that has a cash centralization agreement, in Euro, with Cdiscount Group entities. This balance yields EONIA (Euro Overnight Index Average), plus 0.5% per year. 40 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information June 30, 2015 (In millions of Brazilian reais, unless otherwise stated) Investments The detailed information on investments was presented in the annual financial statements for 2014, in note 13. 13.1.Breakdown of investments Parent Company Sé Sendas Novasoc Via Varejo Nova Pontocom NCB (*) Luxco Barcelona Bellamar GPA M&P API SPE Others Total Balances at 12.31.2014 – restated 2,806 1,709 144 1,862 83 507 6 690 286 178 - 17 8,288 Share of profit(loss) of subsidiaries and associates – restated 11 69 - 108 22 45 11 - 3 188 Dividends - Stock option - - - 2 - - - 1 - 3 Other transactions (**) – restated - Balances at 6.30.2015 – restated 2,817 1,362 144 1,969 23 501 713 331 189 - 20 8,053 Balances at 12.31.2013 – restated 2,785 1,551 127 1,534 (27) 475 - 741 233 154 16 101 7,690 Share of profit(loss) of subsidiaries and associates – restated 4 72 6 135 (79) (15) - 26 35 - - (5) 179 Stock option - 1 - 1 Other transactions - restated - - - 5 - 5 Balances at 6.30.2014 - restated 2,789 1,623 133 1,674 (106) 460 - 768 268 154 16 96 7,875 (*) In the case of NCB, the investment amount refers to the effects of the fair value measurements of the business combination. For Via Varejo, the fair value effects were considered together with the accounting investment held in this subsidiary. (**) Includes the effects of the exchange rate changes on translation of the foreign subsidiaries’ financial information of Nova Pontocom and Luxco. 41 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information June 30, 2015 (In millions of Brazilian reais, unless otherwise stated) Investments – Continued 13.1.Breakdown of investments – Continued Consolidated FIC BINV Other Total Balances at 12.31.2014 373 21 7 401 Share of profit (loss) of subsidiaries and associates 63 - 62 Write-offs - - Balances at 6.30.2015 20 1 Balances at 12.31.2013 290 19 1 310 Share of profit (loss) of subsidiaries and associates 48 1 - 49 Balances at 6.30.2014 338 20 1 359 Business combination The detailed information on business combination was presented in the annual financial statements for 2014, in note 14.There were no business combination for the six-month period ended June 30, 2015. 42 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information June 30, 2015 (In millions of Brazilian reais, unless otherwise stated) Property and equipment Parent Company Balance at 12.31.2014 Additions Depreciation Write-offs Transfers Balance at 6.30.2015 Land 1,213 7 - 6 Buildings 1,853 2 - - Leasehold improvements 1,635 5 Machinery and equipment 806 Facilities 161 6 3 Furniture and fixtures 312 48 - Vehicles 17 4 - 17 Construction in progress 65 - - 67 Other 38 14 - 40 Total 6,100 Finance lease IT equipment 7 5 - - 10 Buildings 18 - 18 25 5 - - 28 Total 6,125 Parent Company Balance at 12.31.2013 Additions Depreciation Write-offs Transfers Balance at 6.30.2014 Land 1,198 - 1,198 Buildings 1,929 1 (29) (1) - 1,900 Leasehold improvements 1,514 1 (54) (4) 129 1,586 Machinery and equipment 766 69 (67) (5) - 763 Facilities 156 6 (8) - 7 161 Furniture and fixtures 293 21 (20) (1) - 293 Vehicles 18 4 (2) (2) - 18 Construction in progress 131 80 - - (135) 76 Other 38 5 (6) - (1) 36 Total 6,043 187 (186) (13) - 6,031 Financel lease IT equipment 12 - (3) - - 9 Buildings 20 - (1) - - 19 32 - (4) - - 28 Total 6,075 187 (190) (13) - 6,059 43 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information June 30, 2015 (In millions of Brazilian reais, unless otherwise stated) Property and equipment - Continued Parent Company Balance at 6.30.2015 Balance at 12.31.2014 Cost Accumulated depreciation Net Cost Accumulated depreciation Net Land - 1,213 - 1,213 Buildings 2,754 (901) 1,853 Leasehold improvements 2,873 (1,238) 1,635 Machinery and equipment 1,842 (1,036) 806 Facilities 384 (223) 161 Furniture and fixtures 721 (409) 312 Vehicles 28 17 27 (10) 17 Construction in progress 67 - 67 65 - 65 Other 40 105 (67) 38 9,984 (3,884) 6,100 Finance lease IT equipment 37 10 32 (25) 7 Buildings 34 18 34 (16) 18 71 28 66 (41) 25 Total 10,050 (3,925) 6,125 44 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information June 30, 2015 (In millions of Brazilian reais, unless otherwise stated) Property and equipment - Continued Consolidated Balance at 12.31.2014 Additions Depreciation Write-offs Transfers Exchange rate changes Balance at 6.30.2015 Land 1,449 7 - 6 - 1,455 Buildings 2,047 15 - - - 2,028 Leasehold improvements 3,182 117 218 - 3,395 Machinery and equipment 1,605 203 14 - 1,652 Facilities 381 26 10 1 396 Furniture and fixtures 601 85 9 1 648 Vehicles 121 6 1 - 115 Construction in progress 166 251 - - 166 Other 73 28 - - 82 Total 9,625 738 4 2 9,937 Finance lease Equipment 16 - 14 IT equipment 26 24 - - - 41 Facilities 1 - 1 Furniture and fixtures 7 - 7 Vehicles 1 - 1 Buildings 23 - 22 74 24 - - - 86 Total 9,699 762 4 2 10,023 Consolidated Balance at 12.31.2013 Additions Depreciation Write-offs Transfers Balance at 6.30.2014 Land 1,412 7 - - (1) 1,418 Buildings 2,017 14 (32) (1) 63 2,061 Leasehold improvements 2,787 99 (96) (4) 118 2,904 Machinery and equipment 1,446 122 (132) (7) 43 1,472 Facilities 326 33 (18) - 10 351 Furniture and fixtures 526 44 (35) (1) (2) 532 Vehicles 166 6 (9) (19) - 144 Construction in progress 209 179 - (1) (231) 156 Other 67 10 (11) - (1) 65 Total 8,956 514 (333) (33) (1) 9,103 Finance lease Equipment 20 - (2) - - 18 IT equipment 43 - (9) - - 34 Facilities 1 - 1 Furniture and fixtures 8 - (1) - - 7 Vehicles 1 - 1 Buildings 24 - (1) - - 23 97 - (13) - - 84 Total 9,053 514 (346) (33) (1) 9,187 45 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information June 30, 2015 (In millions of Brazilian reais, unless otherwise stated) Property and equipment – Continued Consolidated Balance at 6.30.2015 Balance at 12.31.2014 Cost Accumulated depreciation Net Cost Accumulated depreciation Net Land - 1,449 - 1,449 Buildings 3,013 (966) 2,047 Leasehold improvements 4,929 (1,747) 3,182 Machinery and equipment 3,191 (1,586) 1,605 Facilities 722 (341) 381 Furniture and fixtures 1,171 (570) 601 Vehicles 179 (58) 121 Construction in progress - 166 - 166 Other 82 188 (115) 73 15,008 (5,383) 9,625 Finance lease Equipment 36 14 36 (20) 16 IT equipment 41 174 (148) 26 Facilities 2 1 2 (1) 1 Furniture and fixtures 16 7 15 (8) 7 Vehicles 1 - 1 2 (1) 1 Buildings 43 22 44 (21) 23 86 273 (199) 74 Total 15,281 (5,582) 9,699 Capitalized borrowing costs The consolidated borrowing costs for the six-month period ended June 30, 2015 were R$9 (R$5 for the six-month period ended June 30, 2014). The rate used to determine the borrowing costs eligible for capitalization was 104.72% of the CDI (105.8% of the CDI for the period ended June 30, 2014), corresponding to the effective interest rate on the Company’s borrowings. Additions to property and equipment Parent Company Consolidated Additions 187 514 Finance lease - - Capitalized interest (4) (5) Property and equipment financing - Additions (6) (6) Property and equipment financing - Payments - - Total 177 503 Other information As at June 30, 2015, the Company and its subsidiaries recorded in cost of sales and services the amount of R$23 (R$20 as at June 30, 2014) in parent company and R$68 (R$50 as at June 30, 2014) in consolidated referring to the depreciation of its fleet of trucks, machinery, buildings and facilities related to the distribution centers. 46 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information June 30, 2015 (In millions of Brazilian reais, unless otherwise stated) Property and equipment – Continued 15.3.Other information Considering that economic downturn appoints to non-realization of property and equipment, Company reviewed the impairment test conducted in December 31, 2014 using current premises on June 30, 2015 base date. Company concluded that it is not necessary to record impairment losses and for the year ending December 31, 2015, the Company’s management will conduct a new impairment tests for all property and equipment recognized. Intangible assets The detailed information on intangible assets was presented in the annual financial statements for 2014, in note 16. Parent company Balance at 12.31.2014 Additions Amortization Balance at 6.30.2015 Goodwill - home appliances - - Goodwill - retail - - Commercial rigths - retail (note 16.5) 43 - - 43 Software and implementation 59 Software -capital leasing - 9 - 9 Total 68 Parent company Balance at 12.31.2013 Additions Amortization Balance at 6.30.2014 Goodwill - home appliances 179 - - 179 Goodwill - retail 355 - - 355 Commercial rigths - retail (note 16.5) 42 - - 42 Software and implementation 551 32 (41) 542 Total 1,127 32 (41) 1,118 Balance at 6.30.2015 Balance at 12.31.2014 Cost Accumulated amortization Net Cost Accumulated amortization Net Goodwill - home appliances - 179 - 179 Goodwill - retail 1,113 (719) 394 Commercial rights - retail 43 - 43 43 - 43 Software and implementation 943 (364) 579 Software - capital leasing 9 - 9 - - - 2,278 (1,083) 1,195 47 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information June 30, 2015 (In millions of Brazilian reais, unless otherwise stated) Intangible assets – Continued Consolidated Balance at 12.31.2014 Additions Amortization Write-off Transfers Exchange rate changes Balance at 6.30.2015 Restated Restated Restated Restated Goodwill - cash and carry 362 - Goodwill - home appliances 920 - Goodwill - retail 747 - Goodwill - e-commerce 254 - - - 20 Brand - cash and carry 39 - 39 Brand - home appliances 2,061 - Brand - e-commerce 30 - - - 1 2 33 Commercial rights - home appliances 574 - Commercial rights - retail 46 - 46 Commercial rights - cash and carry 34 - 34 Costumer relationship - home appliances 2 - 2 Lease agreement – under advantageous condition - NCB 97 - - - 84 Contractual Rights 179 - Software 965 31 13 Software capital leasing 91 10 - - - 96 Other 47 61 - 5 78 Total 6,448 40 Consolidated Balance at 12.31.2013 Additions Amortization Balance at 6.30.2014 Restated Restated Restated Goodwill - cash and carry 362 - - Goodwill - home appliances 896 - - Goodwill - retail 747 - - Brand - cash and carry 39 - - 39 Brand - home appliances 2,061 - - Commercial rights - home appliances 576 - (2) Commercial rights - retail 43 - - 43 Commercial rights - cash and carry 29 - - 29 Costumer relationship - home appliances 6 - (3) 3 Lease agreement – under advantageous condition 138 - (21) Software 693 73 (55) Softwares capital leasing 77 - (5) 72 Total 73 48 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information June 30, 2015 (In millions of Brazilian reais, unless otherwise stated) Intangible assets – Continued Balance at 6.30.2015 Balance at 12.31.2014 Restated Restated Cost Accumulated amortization Net Cost Accumulated amortization Net Goodwill - cash and carry 371 362 371 (9) 362 Goodwill - home appliances 920 - 920 920 - 920 Goodwill - retail 1,848 747 1,848 (1,101) 747 Goodwill - e-commerce 271 - 271 254 - 254 Brand - cash and carry 39 - 39 39 - 39 Brand - home appliances 2,061 - 2,061 2,061 - 2,061 Brand - e-commerce 33 - 33 30 - 30 Commercial rights - home appliances 637 571 637 (63) 574 Commercial rights - retail 46 - 46 46 - 46 Commercial rights - cash and carry 34 - 34 34 - 34 Costumer relationship - home appliances 36 2 34 (32) 2 Lease agreement under advantageous condition - NCB 292 84 292 (195) 97 Contractual Rights 186 163 186 (7) 179 Software 1,728 1,030 1,567 (602) 965 Software capital leasing 123 96 112 (21) 91 Other 92 78 58 (11) 47 8,717 6,537 8,489 6,448 Impairment testing of goodwill and intangible assets Goodwill and intangible assets were tested for impairment as at December 31, 2014 according to the method described in note 4 - Significant accounting policies, in the financial statements for the year ended December 31, 2014 released on February 12, 2015. Considering that economic downturn appoints to non-realization of goodwill, Company reviewed the impairment test conducted on December 31, 2014 using current premises on June 30, 2015 base date. Company concluded that it is not necessary to record impairment losses and for the year ending December 31, 2015, the Company’s management will conduct a new impairment tests for all goodwill and intangible assets recognized. Additions to intangible assets Parent Company Consolidated Restated Restated Additions 68 32 73 Finance lease - - - Other accounts payable - - 11 - Intangible assets financing - Additions - - Intangible assets financing - Payments 6 - 6 - Total 71 32 73 49 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information June 30, 2015 (In millions of Brazilian reais, unless otherwise stated) Trade payables The detailed information on trade payables was presented in the annual financial statements for 2014, in note 17. Parent Company Consolidated Restated Restated Product suppliers 3,606 13,476 Service suppliers 114 807 Rebates (540) (890) 3,180 13,393 Borrowings and financing The detailed information on borrowings and financing was presented in the annual financial statements for 2014, in note 18. 18.1.Debt breakdown Parent Company Consolidated Average rate 6.30.2015 12.31.2014 6.30.2015 12.31.2014 Current Debentures Debentures, net (note 18.4) 2,052 2,672 Borrowings and financing Local currency BNDES (note 18.5) TJLP (*) + 3.57 per year 82 82 84 89 BNDES (note 18.5) 3.68% per year 9 8 15 14 IBM CDI (**) - 0.71% per year - 38 34 Working capital 102.76% of CDI 481 753 Working capital 13.86% per year 213 2,953 Working capital TR (***) + 9.96% per year - 3 - Finance lease (note24) 30 25 44 34 Swap contracts (note 18.6) 102.00% of CDI (12) - (12) Borrowing cost (2) (3) 795 3,862 Foreign currency Working capital USD + 1.76% per year 43 56 Swap contracts (note 18.6) 103.12% of CDI 5 4 48 60 Total current 2,895 6,594 50 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information June 30, 2015 (In millions of Brazilian reais, unless otherwise stated) Borrowings and financing – Continued 18.1.Debt breakdown – Continued Parent Company Consolidated Noncurrent Weighted average rate 6.30.2015 12.31.2014 6.30.2015 12.31.2014 Debentures Debentures, net (note 18.4) 896 896 Borrowings and financing Local currency BNDES (note 18.5) TJLP (*) + 3.60 per year 41 82 41 82 BNDES (note 18.5) 2.96% per year 12 14 60 57 IBM CDI (**) - 0.71% per year - - 64 74 Working capital 13.88% per year - - 99 136 Working capital 106.20% of CDI 874 1,006 Working capital TR (***) + 9.92% per year - 21 Finance lease (note 24) (note 24) 131 229 Swap contracts 101.84% of CDI - - Borrowing cost (5) (6) 1,096 1,599 Foreign currency Working capital USD + 1.76% per year 669 669 Swap contracts (note 18.6) 102.36% of CDI (30) (30) 639 639 Total noncurrent 2,631 3,134 (*) Long-term interest rate – TJLP; (**) Interbank deposit certificate – CDI and (***) Benchmark reference rate - TR 18.2.Changes in borrowings Parent Company Consolidated At December 31, 2014 5,526 9,728 Additions - working capital 215 3,134 Additions - finance lease 14 34 Accrued interest 278 497 Accrued swap Mark-to-market 1 - Monetary and exchange rate changes 164 200 Borrowing cost 3 1 Interest paid Payments Swap paid At June 30, 2015 4,377 8,622 Parent Company Consolidated At December 31, 2013 5,116 9,493 Additions - working capital Accrued interest Accrued swap Mark-to-market Monetary and exchange rate changes Borrowing cost 5 6 Interest paid Payments At June 30, 2014 51 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information June 30, 2015 (In millions of Brazilian reais, unless otherwise stated) Borrowings and financing – Continued 18.3.Maturity schedule of borrowings and financing recorded in noncurrent liabilities Year Parent Company Consolidated 2016 508 917 2017 1,029 1,470 2018 663 710 After 2019 528 763 Subtotal 2,728 3,860 Borrowing costs Total 52 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information June 30, 2015 (In millions of Brazilian reais, unless otherwise stated) Borrowings and financing – Continued 18.4.Debentures Date Parent Company Consolidated Type Issue amount Outstanding debentures Issue Maturity Annual financial charges Unit price Parent Company 10th Issue – 1st series - CBD No preference 800,000 - 12/29/11 6/29/15 108.5% of CDI - - 801 - 801 11th Issue – CBD No preference 1,200,000 120,000 5/2/12 11/2/15 CDI + 1% 10,217 1,223 1,223 12th Issue – CBD No preference 900,000 900,000 9/12/14 9/12/19 107.00% of CDI 10,039 930 930 Subsidiaries 3rd Issue – 1st Series – Via Varejo No preference 400,000 40,000 1/30/12 7/30/15 CDI + 1% 10,525 - - 420 1st Issue – 2nd Series – Via Varejo No preference 200,000 - 6/29/12 1/29/15 CDI + 0.72% - 200 Borrowing cost (6) (6) Parent company/Consolidated – current and noncurrent 2,948 3,568 Current liabilities 2,052 2,672 Noncurrent liabilities 896 896 53 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information June 30, 2015 (In millions of Brazilian reais, unless otherwise stated) Borrowings and financing – Continued Guarantees The Company signed promissory notes and letters of guarantee as collateral for borrowings and financing with BNDES. Swap contracts The Company uses swap transactions for 100% of its borrowings denominated in US dollars and fixed interest rates, exchanging these obligations for Real linked to CDI (floating) interest rates. These contracts have a total debt term and protect the interest and the principal. The weighted average annual rate of CDI in 2015 was 11.82% (9.68% in 2014). Credit facilities The Company and subsidiaries entered into credit facility agreements, not used, in the amount of R$1,350. These agreements were entered into under market conditions and are effective for 2016 and 2017. 54 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information June 30, 2015 (In millions of Brazilian reais, unless otherwise stated) Financial instruments The detailed information on financial instruments was presented in the annual financial statements for 2014, in note 19. The main financial instruments and their carrying amounts in the interim financial information, by category, are as follows: Parent Company Consolidated Carrying amount Carrying amount 6.30.2015 12.31.2014 6.30.2015 12.31.2014 Restated Restated Financial assets: Loans and receivables (including cash) Cash and cash equivalents 2,923 11,149 Trade receivables and other receivables 462 4,175 Related parties - assets (*) 398 313 Financial liabilities: Other financial liabilities - amortized cost Related parties - liabilities (*) (1,751) (261) Trade payables (3,180) (13,393) Financing for purchase of assets (88) (107) Acquisition of noncontrolling interest - - (130) Debentures (2,948) (3,568) Borrowings and financing (1,691) (5,241) Fair value through profit or loss Borrowings and financing, including derivatives (887) (919) Net exposure (6,762) (7,982) (*)Transactions with related parties refer mainly to transactions between the Company and its subsidiaries and other related entities and were substantially accounted for in accordance with the prices, terms and conditions agreed between the parties. The fair value of other financial instruments detailed in table above approximates the carrying amount based on the existing terms and conditions. The financial instruments measured at amortized cost, the related fair values of which differ from the carrying amounts, are disclosed in note 19.3. 55 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information June 30, 2015 (In millions of Brazilian reais, unless otherwise stated) Financial instruments – Continued Considerations on risk factors that may affect the business of the Company and its subsidiaries: (i) Capital risk management The main objective of the Company’s capital management is to ensure that the Company sustains its credit rating and a well-defined equity ratio, in order to support businesses and maximize shareholder value. The Company manages the capital structure and makes adjustments taking into account changes in the economic conditions. There were no changes as to objectives, policies or processes during the six-month period ended June 30, 2015. Parent Company Consolidated 6.30.2015 12.31.2014 6.30.2015 12.31.2014 Cash and cash equivalents 1,022 2,923 6,811 11,149 Borrowings and financing Other liabilities from relataded parties (note 12.2) (*) - - (*) Represent loans of Cdiscount with Casino Finance International S.A. (Polca). (ii) Liquidity risk management The Company manages liquidity risk through the daily follow-up of cash flows, control of maturitites of financial assets and liabilities, and a close relationship with the main financial institutions. The table below summarizes the aging profile of the Company’s financial liabilities as at June 30, 2015 and December 31, 2014. Parent Company Up to 1 Year 1 – 5 years More than 5 years Total Borrowings and financing 4 Debentures - Derivatives 50 - Finance lease 34 33 Trade payables - - Total 37 56 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information June 30, 2015 (In millions of Brazilian reais, unless otherwise stated) Financial instruments – Continued 19.1.Considerations on risk factors that may affect the business of the Company and its subsidiaries – Continued (ii) Liquidity management risk – Continued Consolidated - restated Up to 1 Year 1 – 5 years More than 5 years Total Borrowings and financing 93 Debentures - Derivatives 6 Finance lease 60 82 Trade payables - restated - - Acquisition of noncontrolling interest 77 62 - Total (iii) Derivative financial instruments Consolidated Notional value Fair value 6.30.2015 12.31.2014 6.30.2015 12.31.2014 Fair value hedge Purpose of hedge (debt) 1,867 842 2,121 959 Long position (buy) Prefixed rate TR+9.94% per year 127 151 140 234 US$ + fixed 1.76% per year 1,740 691 1,988 732 1,867 842 2,128 966 Short position (sell) 102.44% per year (842) (928) Net hedge position - - 233 38 Realized and unrealized gains and losses on these contracts during the six-month period ended June 30, 2015 are recorded in financial income (expenses), net. and the balance payable at fair value is R$233 (R$38 as at December 31, 2014), recorded in line item “Borrowings and financing”. The effects of the fair value hedge recorded in the statement of income for the period ended June 30, 2015 were a gain of R$95 (loss of R$39 as at June 30, 2014) in cost debt line in financial result. 57 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information June 30, 2015 (In millions of Brazilian reais, unless otherwise stated) Financial instruments – Continued 19.2.Sensitivity analysis of financial instruments The Company discloses the net exposure of the derivative financial instruments, the corresponding financial instruments and certain financial instruments in the sensitivity analysis table below, for each of the scenarios mentioned. For the probable scenario, the weighted average exchange rate was R$3.61 on the due date, and the weighted interest rate was 13.97% per year. The sources used are the same as those of the annual financial statements for 2014. (i) Other financial instruments Market projection Operations Risk (CDI increase) Balance at 6.30.2015 Scenario I Scenario II Scenario III Fair value hedge (fixed rate) 101.84% of CDI Fair value hedge (exchange rate) 102.44% of CDI Debentures CDI + 1% Debentures 107.83% of CDI Debentures - Via Varejo CDI + 1% Bank loans - CBD 106.7% of CDI Leases 100.09% of CDI Leases 95% of CDI Bank loans- Via Varejo CDI - 0.71% Bank loans - Barcelona 106.92 % of CDI Total borrowings and financing exposure Cash equivalents (*) 101.21% of CDI (*) Net exposure Net effect - gain (loss) (*) weighted average Company has a net exposure of 27 million american dollars (between trade payables and financial investments abroad) and investments in subsidiaries abroad amounting to 44 million euros. Company’s management did not prepared sensitivity analysis related to Exchange variation exposure because the amount is not considered relevant. In addition, Company has a borrowing of R$ 1,177 with Casino’s group company Polca, this balance yelds EONIA + 0.5 per year. Considering that part of that interest rate is post-fixed and not representative, Company is not exposed to relevant variation of this interest rate 19.3.Fair value measurements The Company discloses the fair value of financial instruments measured at fair value and of financial instruments measured at amortized cost, the fair value of which differ from the carrying amount, in accordance with CPC 46 (“IFRS13”), which refer to the concepts of measurement and disclosure requirements. The fair values of cash and cash equivalents, trade receivables, short-term debt and trade payables are equivalent to their carrying amounts. 58 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information June 30, 2015 (In millions of Brazilian reais, unless otherwise stated) Financial instruments – Continued 19.3.Fair value measurements - continued The table below presents the fair value hierarchy of financial assets and liabilities measured at fair value and of financial instruments measured at amortized cost, the fair value of which is disclosed in the financial statements: Carrying amount at 6.30.2015 Fair value at 6.30.2015 Fair value measurement at the end of the reporting period using other significant observable assumptions Financial instruments at fair value through profit (loss) Cross-currency interest rate swaps level 2 Borrowings and financing (fair value) level 2 Financial instruments at amortized cost, in which the fair value is disclosed Borrowings and financing (amortized cost) level 2 Total There were no changes between the fair value measurements levels in the six-month period ended June 30, 2015. · Cross-currency and interest rate swaps and borrowings and financing are classified in level 2 since the fair value of such financial instruments was determined based on readily observable market inputs, such as expected interest rate and current and future foreign exchange rate. 59 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information June 30, 2015 (In millions of Brazilian reais, unless otherwise stated) Financial instruments – Continued 19.4.Consolidated position of derivative transactions The consolidated position of outstanding derivative transactions is presented in the table below: Outstanding Amount payable or receivable Fair value Description Counterparties Notional value Contracting date Maturity Exchange swaps registered with CETIP (US$ x CDI) Banco Tokyo US$ 75 1/14/2014 1/10/2017 49 16 49 11 Banco JP Morgan US$ 50 3/19/2014 3/21/2016 37 14 36 11 Citibank US$ 16 10/14/2014 10/14/2015 10 3 10 2 Mizuho US$ 50 10/31/2014 10/31/2017 30 8 29 4 Citibank US$ 85 11/21/2014 11/21/2016 41 3 39 (4) Citibank US$ 5 10/14/2014 10/14/2015 3 1 3 1 Banco Tokyo US$ 75 1/2/2015 12/29/2016 34 - 34 - Citibank US$ 5 1/28/2015 1/28/2016 2 - 2 - HSBC US$ 100 2/25/2015 11/25/2016 20 - 25 - Bradesco US$ 100 4/27/2015 4/24/2016 2 - 3 - Citibank US$ 50 4/10/2015 4/10/2017 - - Citibank US$ 30 4/14/2015 4/17/2017 - - Interest rate swap registered with CETIP (fixed rate x CDI) Banco do Brasil R$ 130 6/28/2010 6/2/2015 - 13 - 12 Itaú BBA R$ 21 11/11/2014 11/5/2026 - 1 10 1 59 38 (*) Clearinghouse for the Custody and Financial Settlement of Securities 60 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information June 30, 2015 (In millions of Brazilian reais, unless otherwise stated) Taxes and contributions payable and taxes payable in installments The detailed information on taxes and contributions payable and taxes payable in installments was presented in the annual financial statements for 2014, in note 20. 20.1.Taxes and contributions payable and taxes payable in installments Parent Company Consolidated 6.30.2015 12.31.2014 6.30.2015 12.31.2014 PIS and COFINS 17 31 360 Provision for income tax and social contribution 19 48 36 161 ICMS 16 23 75 153 Others 2 6 118 54 108 792 Taxes payable in installments - Law 11,941/09 680 680 Others 10 12 10 12 692 692 Current 183 867 Noncurrent 617 617 Maturity schedule of taxes payable in installments in noncurrent liabilities: In Parent Company and Consolidated 2017 38 2018 76 2019 73 2020 73 After 2021 Total 61 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information June 30, 2015 (In millions of Brazilian reais, unless otherwise stated) Income tax and social contribution The detailed information on income tax and social contribution was presented in the annual financial statements for 2014, in note 21. Income and social contribution tax expense reconciliation Parent Company Consolidated 6.30.2015 06.30.2014 6.30.2015 Restated Restated Profit before income tax and social contribution 510 884 Income tax and social contribution at the nominal rate of 25% for the Company and 34% for subsidiaries (127) (260) Deferred income tax over tax losses not recognized - - (42) Tax penalties (1) (4) Share of profit of subsidiaries and associates 46 45 19 15 Other permanent differences (nondeductible) (7) (19) Effective income tax and social contribution (90) (310) Income tax and social contribution for the period: Current (101) (247) Deferred 11 (63) Deferred income tax and social contribution expense (90) (310) Effective rate 10.12% 17.66% 39.75% 35.07% CBD does not pay social contribution based on a final and unappealable court decision in the past; therefore its nominal rate is 25%. Breakdown of deferred income tax and social contribution Parent Company Consolidated 6.30.2015 12.31.2014 6.30.2015 12.31.2014 Tax losses 16 - 354 Provision for risks 156 346 Provision for derivative transactions taxed on a cash basis (5) (10) Estimated loss on doubtful accounts 1 1 86 94 Provision for current expenses 13 3 18 63 Goodwill tax amortization 16 (469) Present value adjustment 1 1 (6) Lease adjustment 5 8 (95) Mark-to-market adjustment (2) (2) Fair value of assets acquired in business combination - - (790) Technological innovation – future realization (21) (21) Depreciation of fixed assets as per tax rates (114) (124) Other 3 13 22 18 Deferred income tax and social contribution 28 56 (642) Noncurrent assets 28 56 491 Noncurrent liabilities - - (1,133) Deferred income tax and social contribution 28 56 (642) 62 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information June 30, 2015 (In millions of Brazilian reais, unless otherwise stated) Income tax and social contribution – Continued 21.2.Breakdown of deferred income tax and social contribution – Continued The Company estimates to recover these deferred tax assets as follows: Year Parent Company Consolidated 2016 14 2017 3 2018 4 39 2019 4 12 2020 2 2 After 2020 1 1 28 21.3.Changes in deferred income tax and social contribution Parent Company Consolidated At the beginning of the period 56 121 (110) Expense for the period 11 (63) Exchange rate changes - - 9 - Others - - 16 1 At the end of the period 28 132 (172) Acquisition of companies The detailed information on acquisition of companies was presented in the annual financial statements for 2014, in note 22. Consolidated Acquisition of interest in Assaí 6 6 Acquisition of interest in Sendas Current liabilities 77 73 Noncurrent liabilities 62 57 63 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information June 30, 2015 (In millions of Brazilian reais, unless otherwise stated) Provision for risks The provision for risks is estimated by the Company’s management, supported by its legal counsel. The provision was recognized in an amount considered sufficient to cover probable losses. 23.1.Parent Company PIS/COFINS Tax and others Social security and labor Civil Total Balance at December 31, 2014 40 190 168 85 483 Additions - 4 13 13 30 Payments - Reversals - Inflation adjustment 2 10 8 11 31 Balance at June 30, 2015 42 90 PIS/COFINS Taxes and other Social security and labor Civil Total Balance at December 31, 2013 209 67 149 71 496 Additions - 4 17 13 34 Payments - - (13) (1) (14) Reversals - - (2) (8) (10) Inflation adjustment 5 3 8 8 24 Balance at June 30, 2014 214 74 159 83 530 23.2.Consolidated PIS/COFINS Tax and others Social security and labor Civil Total Balance at December 31, 2014 79 510 521 234 1,344 Additions 9 16 99 Payments - - Reversals Inflation adjustment 3 16 29 32 80 Exchange rates changes - 1 - - 1 Balance at June 30, 2015 84 PIS/COFINS Taxes and other Social security and labor Civil Total Balance at December 31, 2013 272 403 297 175 1,147 Additions 5 8 165 82 260 Payments - - (33) (14) (47) Reversals - - (24) (53) (77) Inflation adjustment 7 8 24 24 63 Transfers - - - 1 1 Balance at June 30, 2014 284 419 429 215 1,347 64 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information June 30, 2015 (In millions of Brazilian reais, unless otherwise stated) Provision for risks – Continued 23.3.Tax As per prevailing legislation, tax claims are subject to monetary indexation, which refers to an adjustment to the provision for tax risks according to the indexation rates used by each tax jurisdiction. In all cases, both the interest charges and fines, when applicable, were computed and fully provisioned with respect to unpaid amounts. The main provisioned tax claims are as follows: COFINS and PIS Since the noncumulative regime to calculate PIS and COFINS has been used, the Company and its subsidiaries have challenged the right to deduct ICMS from the base of these two contributions and other less important matters. The amount accrued as at June 30, 2015 is R$ 84 (R$ 72 as at December 31, 2014). Tax The Company and its subsidiaries have other tax claims, which after analysis by its legal counsel, were considered as probable losses and accrued by the Company. These refer to: (i) tax assessment notices related to purchase, industrialization and sale of soybean and byproducts exports (PIS, COFINS and IRPJ); (ii) challenge on the non-application of the Accident Prevention Factor - FAP for 2011; (iii) challenge on the Poverty Fighting Fund established by the Rio de Janeiro State Government; (iv) challenges on purchases from suppliers considered not qualified in the State Finance Department registry, error in application of rate and accessory obligations by State tax authorities; and (v) other less relevant issues. The amount accrued for these matters as at June 30, 2015 is R$115 (R$108 as at December 31, 2014). ICMS The Federal Supreme Court ("STF") on October 16, 2014 decided that ICMS taxpayers that trade products included in the “basked of food staples” have no right to fully utilize the ICMS credits. The Company, with the assistance of its legal counsel, decided that it would be an appropriate procedure to record a provision for this matter amounting to R$ 132 as at June 30, 2015 (R$147 as at December 31, 2014) since this claim is considered a “probable” loss. The amounts accrued represent Management’s best estimate of the probable cash disbursement to settle this claim. Supplementary Law 110/2001 The Company claims in court the eligibility to not pay the contributions provided for by Supplementary Law 110/01, referring to the FGTS (Government Severance Indemnity Fund for Employees) costs. The accrued amount as at June 30, 2015 is R$55 (R$48 as at December 31, 2014). Others contingent tax liabilities - Cdiscount There were consolidated provisions for contingent tax liabilities from foreign e-commerce entities. As at June 30, 2015 the contingent tax liabilities amount to R$25 (R$20 as at December 31, 2014). 65 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information June 30, 2015 (In millions of Brazilian reais, unless otherwise stated) Provision for risks – Continued 23.3.Tax – Continued Others contingent tax liabilities - Via Varejo Provisions for contingent tax liabilities were recorded as a result of the business combination with Via Varejo, as required by CPC 15 (IFRS 3). As at June 30, 2015, the recorded amount related to contingent tax liabilities is R$89 (R$87 as at December 31, 2014). . These accrued claims refer to administrative proceedings related to the offset of tax debts against credits from the contribution levied on coffee exports. Others contingent tax liabilities - Bartira In line with the business combination of Bartira in 2013, contingent tax liabilities were recorded. The main matter refers to possible failure in supporting documentation of transactions, totaling R$106 in income tax, social contribution, PIS, COFINS and ICMS, of which R$100 are related to risks that expired in the first half year of 2015, being this amount written-off and recognize in “other Income/Expenses” in the statement of Income. On June 30, 2015 the total contingent liabilities amounts to R$18, of which R$6 of tax and R$12 of labor contingencies, (R$118 at December 31, 2014). Others contingent tax liabilities - REFIS (tax debt refinancing program) Law 12,996/2014 amended by Provisional Act - MP 651, introduced interest and penalties reduction benefits for cash payments and payments in installments of federal debts. The Company considered an appropriate procedure to enroll in the REFIS program to settle part of its debts, utilizing also part of the tax losses for payment of the debt balance. 23.4.Labor The Company and subsidiaries are parties to various labor lawsuits mainly due to termination of employees in the ordinary course of business. At June 30, 2015, the Company recorded a provision amount of R$557 (R$521 as at December 31, 2014) related to the potential risk of loss on these lawsuits. Management, with the assistance of its legal counsel, assesses these claims recording a provision for losses when reasonably estimable, based on past experiences in relation to the amounts claimed. Labor lawsuits are indexed to the benchmark interest rate (“TR”), 0.64% as at June 30, 2015 (0.86% as at December 31, 2014) plus monthly interest of 1%. 23.5.Civil and others The Company and its subsidiaries are parties to civil lawsuits at several court levels (indemnities and collections, among others) and at different courts. The Company’s management records provisions in amounts considered sufficient to cover unfavorable court decisions, when its legal counsel considers the loss as probable . 66 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information June 30, 2015 (In millions of Brazilian reais, unless otherwise stated) 23. Provision for risks – Continued 23.5.Civil and others – Continued Among these lawsuits, we point out the following: · The Company and its subsidiaries are parties to various lawsuits requesting the renewal of rental agreements and the review of the current rent paid. The Company recognizes a provision for the difference between the amount originally paid by the stores and the amounts pleaded by the adverse party (owner of the property) in the lawsuit, when internal and external legal counsel consider that it is probable that the rent amount will be changed by the entity. As at June 30, 2015, the amount accrued for these lawsuits is R$45 (R$55 as at December 31, 2014), for which there are no escrow deposits. ·The subsidiary Via Varejo is a party to lawsuits involving consumer relationship rights (civil actions and assessments from PROCON) and lawsuits involving contracts terminated with suppliers and the amount claimed in these lawsuits totals R$87 as at June 30, 2015 (R$86 as at December 31, 2014). Total civil lawsuits and others as at June 30, 2015 amount to R$247 (R$234 as at December 31, 2014). 23.6.Other non-accrued contingent liabilities The Company has other litigations which have been analyzed by the legal counsel and considered as possible, not probable, loss, and which therefore have not been accrued, amounting to R$10,257 as at June 30, 2015 (R$8,552 as at December 31, 2014), related mainly to: ·
